


Exhibit 10.5

 

EXECUTION VERSION

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

ABBOTT LABORATORIES

 

AND

 

ABBVIE INC.

 

DATED AS OF DECEMBER 31, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01.

Defined Terms

1

 

 

 

ARTICLE II GENERAL PRINCIPLES

12

 

 

 

Section 2.01.

Allocation of EMA Liabilities

12

Section 2.02.

Employment with AbbVie

13

Section 2.03.

Establishment of AbbVie Plans

14

Section 2.04.

Post-Distribution Employment Transfers

15

Section 2.05.

Collective Bargaining

17

Section 2.06.

Distributorship Model

17

 

 

 

ARTICLE III U.S. QUALIFIED AND NON-QUALIFIED RETIREMENT PLANS

17

 

 

 

Section 3.01.

AbbVie Pension Plan

17

Section 3.02.

Abbott-AbbVie Multiple Employer Pension Plan

20

Section 3.03.

Stock Retirement/Savings Plan

23

Section 3.04.

Pension Plan for Former BASF and Former Solvay Employees

25

Section 3.05.

Supplemental Pension Plan

27

Section 3.06.

Deferred Compensation Plan

28

Section 3.07.

Supplemental Savings Plan

29

Section 3.08.

Deferred Compensation Plan for Former Employees of Solvay and Supplemental
Pension Plan for Former BASF and Former Solvay Employees

29

 

 

 

ARTICLE IV NON-U.S. RETIREMENT PLANS

30

 

 

 

Section 4.01.

Establishment of Non-U.S. Retirement Plans and Transfers of Assets and
Liabilities

30

Section 4.02.

Shared Plan Model

32

Section 4.03.

Overseas Managers Pension Plan and Territorial Pension Plan

34

 

 

 

ARTICLE V WELFARE AND FRINGE BENEFIT PLANS

35

 

 

 

Section 5.01.

U.S. Health and Welfare Plans

35

Section 5.02.

COBRA and HIPAA

37

Section 5.03.

U.S. Life Insurance Trust

37

Section 5.04.

Vacation, Holidays and Leaves of Absence

38

Section 5.05.

Severance and Unemployment Compensation

38

Section 5.06.

Workers’ Compensation

38

Section 5.07.

Non-U.S. Shared Health and Welfare Plans

38

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI EQUITY, INCENTIVE, AND EXECUTIVE COMPENSATION PROGRAMS

39

 

 

 

Section 6.01.

Equity Incentive Programs

39

Section 6.02.

Employee Stock Purchase Plan

42

Section 6.03.

Annual Incentive Plans

42

Section 6.04.

Performance Incentive Plan and Management Incentive Plan

43

Section 6.05.

Directors’ Fee Plan

44

Section 6.06.

Grantor Trusts

44

 

 

 

ARTICLE VII PUERTO RICO PLANS

44

 

 

 

Section 7.01.

Puerto Rico Retirement Plans

44

Section 7.02.

Puerto Rico Stock Retirement/Savings Plans

47

Section 7.03.

Puerto Rico Supplemental Retirement Plans

49

Section 7.04.

Puerto Rico Health and Welfare Plans

50

Section 7.05.

COBRA and HIPAA

52

 

 

 

ARTICLE VIII MISCELLANEOUS

53

 

 

 

Section 8.01.

Transfer of Records

53

Section 8.02.

Cooperation

53

Section 8.03.

Employee Agreements

53

Section 8.04.

Repayment Assets

54

Section 8.05.

Compliance

54

Section 8.06.

Preservation of Rights

54

Section 8.07.

Matching Grant Plan and Employee Giving Campaign

54

Section 8.08.

Clara Abbott Foundation

54

Section 8.09.

Not a Change in Control

54

Section 8.10.

Reverse Jurisdictions

55

Section 8.11.

Notices

55

Section 8.12.

Limitation on Enforcement

55

Section 8.13.

Disputes

55

Section 8.14.

Schedules

56

Section 8.15.

Interpretation

56

Section 8.16.

Counterparts; Entire Agreement, Conflicts; Corporate Power; Facsimile Signatures

56

Section 8.17.

Governing Law

57

Section 8.18.

Assignability

57

Section 8.19.

Third Party Beneficiaries

58

Section 8.20.

Severability

58

Section 8.21.

Force Majeure

58

Section 8.22.

No Set Off

58

Section 8.23.

Headings

58

Section 8.24.

Survival of Covenants

58

Section 8.25.

Waivers of Default

59

Section 8.26.

Amendments

59

Section 8.27.

Specific Performance

59

Section 8.28.

Mutual Drafting

59

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT dated as of December 31, 2012 and effective as
of the Effective Time (as defined below) is by and between ABBOTT LABORATORIES,
an Illinois corporation (“Abbott”), and ABBVIE INC., a Delaware corporation
(“AbbVie”).

 

R E C I T A L S:

 

WHEREAS, the Abbott Board (as defined below) has determined that it is
appropriate and advisable to separate Abbott’s research-based pharmaceuticals
business from its other businesses;

 

WHEREAS, to effectuate the foregoing, Abbott and AbbVie have entered into a
Separation and Distribution Agreement (as defined below) which provides for,
among other things, the contribution from Abbott to AbbVie of certain Assets (as
defined below), the assumption by AbbVie of certain liabilities from Abbott, the
distribution by Abbott of AbbVie Common Stock (as defined below) to Abbott
shareholders, and the execution and delivery of certain other agreements to
facilitate and provide for the foregoing, in each case subject to the terms and
conditions set forth therein;

 

WHEREAS, the Employees (as defined below) of the AbbVie Business (as defined
below) have been employed by the Abbott Group (as defined below) and are to be
Employees of the AbbVie Group (as defined below) after the Separation (as
defined below); and

 

WHEREAS, this Agreement describes the principal employment, compensation and
employee benefit plan arrangements between the Parties.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

 

AGREEMENT

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.  Defined Terms. The following capitalized terms as used in this
Agreement shall have the meaning set forth below unless otherwise specified
herein:

 

“Abbott” has the meaning set forth in the first sentence of this Agreement.

 

“Abbott-AbbVie MEPP” means the Abbott-AbbVie Multiple Employer Pension Plan
established pursuant to Section 3.02.

 

“Abbott ARP” means the Abbott Laboratories Annuity Retirement Plan.

 

--------------------------------------------------------------------------------


 

“Abbott Benefit Plan” means a Benefit Plan sponsored by, maintained by, or
contributed to by the Abbott Group, except that such term shall not include the
Abbott-AbbVie MEPP.

 

“Abbott Board” means the Abbott board of directors.

 

“Abbott Cash Profit Sharing Plan” means the Abbott Laboratories Cash Profit
Sharing Plan.

 

“Abbott Common Shares” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Abbott Compensation Committee” means the compensation committee of the Abbott
Board.

 

“Abbott DCP” means the Abbott Laboratories Deferred Compensation Plan.

 

“Abbott Directors’ Fee Plan” means the Abbott Laboratories Non-Employee
Directors’ Fee Plan.

 

“Abbott ESPP” means the Abbott Laboratories 2009 Employee Stock Purchase Plan
for Non-U.S. Employees and any sub-plan established thereunder.

 

“Abbott Former Employee” means a Former Employee who is not an AbbVie Former
Employee.

 

“Abbott Group” means Abbott and the Abbott Subsidiaries.

 

“Abbott Health and Welfare Plan” means a Health and Welfare Plan sponsored by,
maintained by, or contributed to by the Abbott Group.

 

“Abbott KSP” means the Abbott Laboratories 401(k) Supplemental Plan.

 

“Abbott Life Insurance Trust” means the Abbott Laboratories Life Insurance
Trust.

 

“Abbott LTD Participant” means an Abbott Former Employee who is, as of the
Distribution Date, receiving long-term disability benefits under the Abbott
Laboratories Extended Disability Plan or the Abbott Laboratories Puerto Rico
Long Term Disability Plan.

 

“Abbott Management Incentive Plan” means the 1986 Abbott Laboratories Management
Incentive Plan.

 

“Abbott OMPP” means the Abbott Overseas Managers Pension Plan.

 

“Abbott Option” means an option to purchase one or more Abbott Common Shares
granted under an Abbott Stock Program and outstanding immediately prior to the
Distribution Date (whether or not then exercisable).

 

2

--------------------------------------------------------------------------------


 

“Abbott Performance Incentive Plan” means the 1998 Abbott Laboratories
Performance Incentive Plan.

 

“Abbott Post-Distribution Stock Value” means the opening per-share price, as
reported on the NYSE, of Abbott Common Shares on the Distribution Date (or, if
the Distribution Date is not an NYSE trading day, on the first trading day
following the Distribution Date).

 

“Abbott PR” means Abbott Healthcare (Puerto Rico) Ltd. or, where the context so
requires, its appropriate Affiliate or Subsidiary that employs Employees in
Puerto Rico.

 

“Abbott PR Health and Welfare Plan - New” means, following the Distribution, a
PR Health and Welfare Plan sponsored by, maintained by, or contributed to by the
Abbott Group and established pursuant to Section 7.04.

 

“Abbott PR Retirement Plan - New” means the Abbott Puerto Rico Retirement Plan
established pursuant to Section 7.01.

 

“Abbott PR SERP - New” means the Abbott Puerto Rico Supplemental Pension Plan
established pursuant to Section 7.03.

 

“Abbott PR SRP - New” means the Abbott Laboratories Stock Retirement Plan
(Puerto Rico) established pursuant to Section 7.02.

 

“Abbott Ratio” means the quotient obtained by dividing the Abbott Stock Value by
the Abbott Post-Distribution Stock Value.

 

“Abbott Restricted Stock Award” means a restricted stock award granted pursuant
to an Abbott Stock Program and outstanding immediately prior to the Distribution
Date.

 

“Abbott Retained Employee” means any Employee other than an AbbVie Employee.

 

“Abbott Retiree Health Care Plan” means the Abbott Laboratories Retiree Health
Care Plan.

 

“Abbott Retiree Life Plan” means the Abbott Laboratories Retiree Life Insurance
Plan.

 

“Abbott RSU Award” means a restricted stock unit award granted pursuant to an
Abbott Stock Program and outstanding immediately prior to the Distribution Date.

 

“Abbott SERP” means the Abbott Laboratories Supplemental Pension Plan.

 

“Abbott SRP” means the Abbott Laboratories Stock Retirement Plan.

 

“Abbott Stock Programs” means, collectively, the Abbott Laboratories 2009
Incentive Stock Program, the Abbott Laboratories 1996 Incentive Stock Program,
and any incentive compensation program or arrangement that governs the terms of
equity-based incentive

 

3

--------------------------------------------------------------------------------


 

awards assumed by the Abbott Group in connection with a corporate transaction
and that is maintained by the Abbott Group immediately prior to the Distribution
Date (excluding any plan maintained solely by AbbVie or any AbbVie Subsidiary),
and any sub-plans established under those programs.

 

“Abbott Stock Value” means the sum of the Abbott Post-Distribution Stock Value
and the Adjusted AbbVie Stock Value.

 

“Abbott Subsidiary” means any Subsidiary of Abbott prior to, at or after the
Effective Time (including, prior to the Effective Time, AbbVie and the AbbVie
Subsidiaries).

 

“Abbott TPP” means the Abbott Laboratories Territorial Pension Plan.

 

“Abbott Trust” means the Abbott Laboratories Annuity Retirement Trust.

 

“Abbott Value Factor” means the quotient obtained by dividing (i) the Abbott
Post-Distribution Stock Value, by (ii) the sum of (A) the Adjusted AbbVie Stock
Value and (B) the Abbott Post-Distribution Stock Value.

 

“AbbVie” has the meaning set forth in the first sentence of this Agreement.

 

“AbbVie Award” means an AbbVie Option, AbbVie Restricted Stock Award, or AbbVie
RSU Award granted pursuant to Section 6.01.

 

“AbbVie Benefit Plan” means, following the Distribution, each Benefit Plan
sponsored by, maintained by, or contributed to by the AbbVie Group, provided
that such term shall not include the Abbott-AbbVie MEPP, and, provided, further,
that such term shall include, following the consummation of a Local Closing
Transaction, each Benefit Plan sponsored by, maintained by, or contributed to by
the applicable Deferred AbbVie Local Business.

 

“AbbVie Board” means the AbbVie board of directors.

 

“AbbVie Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie Cash Profit Sharing Plan” means the AbbVie Cash Profit Sharing Plan.

 

“AbbVie Common Stock” has the meaning set forth in the Separation and
Distribution Agreement.

 

“AbbVie DCP” means the AbbVie Deferred Compensation Plan.

 

“AbbVie Directors’ Fee Plan” means the AbbVie Non-Employee Directors’ Fee Plan.

 

“AbbVie Employee” means any Employee who is (i) employed by the AbbVie Group as
of immediately prior to the Distribution Date, (ii) designated prior to the
Distribution Date by Abbott as an individual whose employment is to transfer
(referred to internally by the Parties as “map”)  to the AbbVie Group, (iii)
hired by the Abbott Group on or after the

 

4

--------------------------------------------------------------------------------


 

Distribution Date (but prior to the consummation of the applicable Local Closing
Transaction) who is primarily employed in connection with a Deferred AbbVie
Local Business, or (iv) designated as an AbbVie Employee by joint agreement of
the Parties (in all cases, other than an Employee who is designated by Abbott
prior to the Distribution Date as intended not to transfer to the AbbVie Group).

 

“AbbVie ESPP” means the AbbVie 2013 Employee Stock Purchase Plan for Non-U.S.
Employees and any sub-plan established thereunder.

 

“AbbVie Former Employee” means a Former Employee who either (i) was designated
by Abbott as an Employee whose employment was to transfer (“map”) to the AbbVie
Group or (ii) if no such designation was made, was primarily employed or engaged
in the AbbVie Business immediately prior to such individual’s termination of
employment.

 

“AbbVie Group” means AbbVie and the AbbVie Subsidiaries.

 

“AbbVie Health and Welfare Plan” means, following the Distribution, a Health and
Welfare Plan sponsored by, maintained by, or contributed to by the AbbVie Group.

 

“AbbVie ISP” means the AbbVie 2013 Incentive Stock Program.

 

“AbbVie Life Insurance Trust” means the AbbVie Employee Insurance Trust.

 

“AbbVie LTD Participant” means an AbbVie Former Employee who is, as of the
Distribution Date, receiving long-term disability benefits under the Abbott
Laboratories Extended Disability Plan or the Abbott Laboratories Puerto Rico
Long Term Disability Plan.

 

“AbbVie OMPP” means the AbbVie Overseas Managers Pension Plan.

 

“AbbVie Option” means an option to purchase one or more shares of AbbVie Common
Stock granted by AbbVie in accordance with Section 6.01.

 

“AbbVie Pension Plan” means the AbbVie Pension Plan.

 

“AbbVie PR” means AbbVie Ltd. (formerly known as Abbott Pharmaceuticals (Puerto
Rico) Ltd.) or, where the context so requires, its appropriate Affiliate or
Subsidiary that employs Employees in Puerto Rico.

 

“AbbVie PR Health and Welfare Plans” means the PR Health and Welfare Plans
sponsored by, maintained by, or contributed to by the AbbVie Group.

 

“AbbVie PR Pension Plan” means the AbbVie Puerto Rico Pension Plan (formerly
known as the Abbott Puerto Rico Retirement Plan).

 

“AbbVie PR Savings Plan” means the AbbVie Puerto Rico Savings Plan (formerly
known as the Abbott Laboratories Stock Retirement Plan (Puerto Rico)).

 

“AbbVie PR SERP” means the AbbVie Puerto Rico Supplemental Pension Plan
(formerly known as the Abbott Puerto Rico Supplemental Pension Plan).

 

5

--------------------------------------------------------------------------------


 

“AbbVie Ratio” means the quotient obtained by dividing the Abbott Stock Value by
the AbbVie Stock Value.

 

“AbbVie Restricted Stock Award” means a restricted stock award granted by AbbVie
in accordance with Section 6.01.

 

“AbbVie RSU Award” means a restricted stock unit award granted by AbbVie in
accordance with Section 6.01.

 

“AbbVie Savings Plan” means the AbbVie Savings Plan.

 

“AbbVie SERP” means the AbbVie Supplemental Pension Plan.

 

“AbbVie SSP” means the AbbVie Supplemental Savings Plan.

 

“AbbVie Stock Value” means the opening per-share price, as reported on the NYSE,
of AbbVie Common Stock on the Distribution Date (or, if the Distribution Date is
not an NYSE trading day, on the first trading day following the Distribution
Date).

 

“AbbVie Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie TPP” means the AbbVie Territorial Pension Plan.

 

“AbbVie Value Factor” means the quotient obtained by dividing (i) the Adjusted
AbbVie Stock Value, by (ii) the sum of (A) the Adjusted AbbVie Stock Value and
(B) the Abbott Post-Distribution Stock Value.

 

“Adjusted Abbott Award” means an Adjusted Abbott Option, Adjusted Abbott
Restricted Stock Award, or Adjusted Abbott RSU Award.

 

“Adjusted Abbott Option” means an option to purchase one or more Abbott Common
Shares adjusted in accordance with Section 6.01.

 

“Adjusted Abbott Restricted Stock Award” means an Abbott Restricted Stock Award
adjusted in accordance with Section 6.01.

 

“Adjusted Abbott RSU Award” means a restricted stock unit award granted pursuant
to an Abbott Stock Program adjusted in accordance with Section 6.01.

 

“Adjusted AbbVie Stock Value” means the product obtained by multiplying (i) the
AbbVie Stock Value times (ii) the Distribution Ratio.

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” means this Employee Matters Agreement and each of the Schedules
hereto.

 

6

--------------------------------------------------------------------------------


 

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Assets” has the meaning set forth in the Separation and Distribution Agreement.

 

“Benefit Plan” means any (i) “employee benefit plan,” as defined in ERISA
Section 3(3) (whether or not such plan is subject to ERISA); and (ii)
employment, compensation, severance, salary continuation, bonus, thirteenth
month, incentive, retirement, thrift, superannuation, savings, pension, workers’
compensation, termination benefit (including termination notice requirements),
termination indemnity, other indemnification, supplemental unemployment benefit,
redundancy pay, profit sharing, deferred compensation, stock ownership, stock
purchase, stock option, stock appreciation right, restricted stock, “phantom”
stock, performance share, restricted stock unit, other stock-based incentive,
change in control, paid time off, perquisite, fringe benefit, vacation,
disability, life, or other insurance, death benefit, hospitalization, medical,
or other compensatory or benefit plan, program, fund, agreement, arrangement, or
policy of any kind (whether written or oral, qualified or nonqualified, funded
or unfunded, foreign or domestic, currently effective or terminated), and any
trust, escrow or similar agreement related thereto, whether or not funded,
excluding any plan, program, fund, agreement, arrangement, or policy (other than
for workers’ compensation liabilities) that is mandated by and maintained solely
pursuant to applicable Law.

 

“Change of Control” has the meaning set forth in the Separation and Distribution
Agreement.

 

“COBRA” means coverage required by Code Section 4980B or ERISA Section 601 et.
seq.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Conveyance and Assumption Instruments” has the meaning set forth in the
Separation and Distribution Agreement.

 

“Deferred AbbVie Local Business” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Distribution Ratio” means the number of shares of AbbVie Common Stock
distributed in the Distribution in respect of one Abbott Common Share.

 

“Effective Time” means 12:01 a.m. Eastern Time on the Distribution Date.

 

“EMA Liabilities” means all debts, liabilities, obligations, responsibilities,
response actions, losses, damages (whether compensatory, punitive,
consequential, incidental, treble or other), fines, penalties and sanctions,
absolute or contingent, matured or unmatured,

 

7

--------------------------------------------------------------------------------

 

liquidated or unliquidated, foreseen or unforeseen, joint, several or
individual, asserted or unasserted, accrued or unaccrued, known or unknown,
whenever arising, including those arising under or in connection with any Law or
other pronouncements of Governmental Authorities having the effect of Law,
Proceeding, threatened Proceeding, order or consent decree of any Governmental
Authority or any award of any arbitration tribunal, and those arising under any
contract, guarantee, commitment or undertaking, whether sought to be imposed by
a Governmental Authority, private party, or Party, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
or otherwise, and including any costs, expenses, interest, attorneys’ fees,
disbursements and expenses of counsel, expert and consulting fees and costs
related thereto or to the investigation or defense thereof, to the extent
relating to, arising out of or resulting from employment or termination of
employment of an Employee or Former Employee (but not including liabilities of
the Parties for the effects of an Employee’s or Former Employee’s services on
the business, operations, customer or vendor relations, products or reputation
of the Parties), Employment Taxes, Benefit Plans, or other obligations,
liabilities or responsibilities expressly assumed or retained under this
Agreement.

 

“Employee” means an employee on the payroll of Abbott, an Abbott Subsidiary,
AbbVie or an AbbVie Subsidiary (not including any Former Employee), including
any employee absent from work on account of vacation, jury duty, funeral leave,
personal leave, sickness, short-term disability, long-term disability or
workers’ compensation leave (in each case, unless treated as a separated
employee for employment purposes), military leave, family leave, pay
continuation leave, or other approved leave of absence or for whom an obligation
to recall, rehire or otherwise return to employment exists under a contractual
obligation or Law.

 

“Employee Agreement” means an employment contract between a member of the Abbott
Group and an Employee, including, without limitation, the U.S. standard-form
employee agreement customarily signed by certain Employees of the Abbott Group.

 

“Employee Recoupment Asset” means an employer’s right to repayment from an
employee in respect of a tax equalization payment, sign-on bonus payment,
relocation expense payment, tuition payment, reimbursement, loan, or other
similar item, including any agreement related thereto.

 

“Employment Tax” means withholding, payroll, social security, workers’
compensation, unemployment, disability and any similar tax imposed by any Tax
Authority or social security authority, and any interest, penalties, additions
to tax, or additional amounts with respect to the foregoing imposed on any
taxpayer or consolidated, combined, or unitary group of taxpayers.  With respect
to any Employment Tax, the term “Tax Authority” means the governmental entity or
political subdivision thereof that imposes such Employment Tax, and the agency
(if any) charged with the collection of such Employment Tax for such entity or
subdivision.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

“ESOP” means an employee stock ownership plan, as defined in ERISA
Section 407(d)(6) and Code Section 4975(e)(7).

 

8

--------------------------------------------------------------------------------


 

“Ex-U.S. Transition Services Agreement” has the meaning set forth in the
Separation and Distribution Agreement.

 

“Force Majeure” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Former Employee” means any individual whose employment with the Abbott Group
terminated on or prior to the Distribution Date for whom no obligation to
recall, rehire or otherwise return to employment exists under a contractual
obligation or Law.

 

“Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Health and Welfare Plan” means any Benefit Plan established or maintained to
provide, for Employees or Former Employees who work primarily in the United
States or their beneficiaries, through the purchase of insurance or otherwise,
medical, dental, prescription, vision, short-term disability, long-term
disability, death benefits, life insurance, accidental death and dismemberment
insurance, business travel accident insurance, employee assistance program,
group legal services, wellness, cafeteria (including premium payment, health
care flexible spending account, and dependent care flexible spending account
components), travel reimbursement, transportation, vacation benefits,
apprenticeship or other training programs, day care centers, or prepaid legal
services benefits, including any “employee welfare benefit plan” (as defined in
ERISA Section 3(1)) that is not a severance plan.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“Incurred Claim” means an EMA Liability related to services or benefits provided
under a Benefit Plan, and shall be deemed to be incurred: (i) with respect to
medical, dental, vision, and prescription drug benefits, upon the rendering of
services giving rise to such EMA Liability; (ii) with respect to death benefits,
life insurance, accidental death and dismemberment insurance, and business
travel accident insurance, upon the occurrence of the event giving rise to such
EMA Liability; (iii) with respect to disability benefits, upon the date of
disability, as determined by the disability benefit insurance carrier or claim
administrator, giving rise to such EMA Liability; (iv) with respect to a period
of continuous hospitalization, upon the date of admission to the hospital; and
(v) with respect to tuition reimbursement or adoption assistance, upon
completion of the requirements for such reimbursement or assistance, whichever
is applicable.

 

“Law” has the meaning set forth in the Separation and Distribution Agreement.

 

“Local Closing Transaction” means the local closing transaction involving a
Deferred AbbVie Local Business.

 

“LTD Participant” means a Former Employee who is either an Abbott LTD
Participant or an AbbVie LTD Participant.

 

9

--------------------------------------------------------------------------------


 

“Non-U.S. Abbott Benefit Plan” means an Abbott Benefit Plan established,
maintained, or contributed to by the Abbott Group that is for the benefit of
Employees or Former Employees who work primarily outside of the United States.

 

“Non-U.S. AbbVie Benefit Plan” means an AbbVie Benefit Plan established,
maintained, or contributed to by the AbbVie Group that is for the benefit of
Employees or Former Employees who work primarily outside of the United States.

 

“Non-U.S. AbbVie Employee” means an AbbVie Employee who works primarily outside
of the United States or primarily in Puerto Rico.

 

“Notice” means any written notice, request, demand or other communication
specifically referencing this Agreement and given in accordance with
Section 8.12.

 

“Parties” means the parties to this Agreement.

 

“Pension Plan for Former BASF and Former Solvay Employees” means the Abbott
Laboratories Pension Plan for Former BASF and Former Solvay Employees.

 

“Person” has the meaning set forth in the Separation and Distribution Agreement.

 

“Post-Distribution AbbVie Employee” means an AbbVie Employee whose intended
transfer from the Abbott Group to the AbbVie Group in connection with the
Distribution is to occur after the Distribution Date.

 

“PR Health and Welfare Plans” means any and all Benefit Plans established or
maintained to provide, for Employees or Former Employees who work primarily in
Puerto Rico or their beneficiaries, through the purchase of insurance or
otherwise, medical, dental, prescription, vision, short-term disability,
long-term disability, death benefits, life insurance, accidental death and
dismemberment insurance, business travel accident insurance, employee assistance
program, group legal services, wellness, cafeteria (including premium payment,
health care flexible spending account, and dependent care flexible spending
account components), travel reimbursement, transportation, vacation benefits,
apprenticeship or other training programs, day care centers, or prepaid legal
services benefits, including any “employee welfare benefit plan” (as defined in
ERISA Section 3(1)) that is not a severance plan.

 

“Proceeding” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Purchase Cycle” has the meaning set forth in the Abbott ESPP.

 

“Purchase Date” has the meaning set forth in the Abbott ESPP.

 

“QDRO” means a qualified domestic relations order within the meaning of ERISA
Section 206(d) and Code Section 414(p).

 

“Rehired Employee” means (i) a Transferred Employee who terminates employment
with the AbbVie Group after the Distribution Date (or, with respect to a
Post-Distribution AbbVie Employee employed by a Deferred AbbVie Local Business,
after the

 

10

--------------------------------------------------------------------------------


 

consummation of the applicable Local Closing Transaction) and is subsequently
rehired by the Abbott Group during the Transition Period (including an
individual whose employment is transferred pursuant to the procedures
contemplated by Section 2.04(b)); (ii) an Abbott Retained Employee who
terminates employment with the Abbott Group after the Distribution Date and is
subsequently hired by the AbbVie Group during the Transition Period (including
an individual whose employment is transferred pursuant to the procedures
contemplated by Section 2.04(b)); or (iii) a Former Employee who commences
employment with the Abbott Group or the AbbVie Group during the Transition
Period.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Separation” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement by and between the Parties, dated as of November 28, 2012.

 

“Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Third Party” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Transfer Date” means, with respect to each (i) AbbVie Employee (other than a
Post-Distribution AbbVie Employee), the Distribution Date;
(ii) Post-Distribution AbbVie Employee, the date on which such person first
becomes employed by the AbbVie Group following the Distribution Date; and
(iii) LTD Participant, where the Transfer Date concept is relevant, the
Distribution Date.

 

“Transferred Employee” has the meaning set forth in Section 2.02(a)(i).

 

“Transferred Flexible Spending Account Balances” has the meaning set forth in
Section 5.01(d)(iii).

 

“Transferred Non-U.S. Employee” means a Transferred Employee who works primarily
outside of the United States or primarily in Puerto Rico.

 

“Transition Period” means the period beginning on the Distribution Date and
ending on the date that is the 30-month anniversary of the Distribution Date.

 

“U.S. Transition Services Agreement” has the meaning set forth in the Separation
and Distribution Agreement.

 

11

--------------------------------------------------------------------------------


 

ARTICLE II

 

GENERAL PRINCIPLES

 

Section 2.01.  Allocation of EMA Liabilities.

 

(a)                                 AbbVie EMA Liabilities.  Effective as of the
Effective Time, and except as expressly provided in this Agreement, AbbVie
hereby assumes (or retains) and agrees to pay, perform, fulfill, and discharge,
or to cause the applicable AbbVie Subsidiaries to assume (or retain) and agree
to pay, perform, fulfill and discharge, all EMA Liabilities to the extent
relating to, arising out of, or resulting from:

 

(i)                                     the employment (or termination of
employment) of any AbbVie Employee by the Abbott Group up to the applicable
Transfer Date and by the AbbVie Group on and after the applicable Transfer Date
(including, in each case, all EMA Liabilities relating to, arising out of, or
resulting from Employment Taxes, any Abbott Benefit Plan or any AbbVie Benefit
Plan);

 

(ii)                                  the employment (or termination of
employment) of any AbbVie Former Employee (including, in each case, all EMA
Liabilities relating to, arising out of, or resulting from Employment Taxes, any
Abbott Benefit Plan or any AbbVie Benefit Plan); and

 

(iii)                               obligations, EMA Liabilities, and
responsibilities expressly assumed or retained by AbbVie or the applicable
AbbVie Subsidiaries pursuant to this Agreement.

 

(b)                                 Abbott EMA Liabilities.  Effective as of the
Effective Time, and except as expressly provided in this Agreement, Abbott
hereby retains (or assumes) and agrees to pay, perform, fulfill, and discharge,
or to cause the applicable Abbott Subsidiaries to assume (or retain) and agree
to pay, perform, fulfill and discharge, all EMA Liabilities to the extent
relating to, arising out of, or resulting from:

 

(i)                                     the employment (or termination of
employment) of any Abbott Retained Employee by the Abbott Group prior to, on, or
after the Distribution Date (including all EMA Liabilities to the extent
relating to, arising out of, or resulting from Employment Taxes or any Abbott
Benefit Plan);

 

(ii)                                  the employment (or termination of
employment) of any Abbott Former Employee (including all EMA Liabilities to the
extent relating to, arising out of, or resulting from Employment Taxes or any
Abbott Benefit Plan); and

 

(iii)                               obligations, EMA Liabilities, and
responsibilities expressly retained or assumed by Abbott or the applicable
Abbott Subsidiaries pursuant to this Agreement.

 

(c)                                  Other EMA Liabilities.  To the extent that
this Agreement does not address particular EMA Liabilities and the Parties later
determine that they should be allocated in

 

12

--------------------------------------------------------------------------------


 

connection with the Separation, the Parties shall agree in good faith on the
allocation, taking into account the handling of comparable EMA Liabilities under
this Agreement.

 

Section 2.02.  Employment with AbbVie.

 

(a)                                 Employment Transfers.  The Parties intend
for AbbVie Employees to transfer to the AbbVie Group and shall use commercially
reasonable efforts and cooperate with each other to effectuate this intent.  The
Parties shall cooperate in good faith to identify clearly the Employees
designated for transfer to the AbbVie Group.

 

(i)                                     Except as otherwise mutually agreed upon
by the Parties, as of each AbbVie Employee’s Transfer Date, the AbbVie Group
shall: (A) continue to employ (on a basis consistent with Section 2.02(b)) each
AbbVie Employee employed in a jurisdiction where employment continues
automatically by operation of Law (and such individual does not object, where
such right exists under applicable Law); and (B) offer to employ (on a basis
consistent with Section 2.02(b)) each AbbVie Employee employed in a jurisdiction
where employment does not continue automatically by operation of Law.  Each
AbbVie Employee who accepts an offer of employment with the AbbVie Group, or who
continues employment with the AbbVie Group following his or her Transfer Date
automatically by operation of Law (and does not object where such right exists
under applicable Law), as the case may be, including each Post-Distribution
AbbVie Employee who so accepts an offer or so continues employment, will be
referred to in this Agreement as a “Transferred Employee.”

 

(ii)                                  The Abbott Group may terminate the
employment of any AbbVie Employee who does not become a Transferred Employee as
of his or her intended Transfer Date. AbbVie will be responsible for, and will
indemnify the Abbott Group from and against, any EMA Liabilities incurred
(including any severance payments made): (A) in connection with the termination
of an AbbVie Employee pursuant to this Section 2.02(a)(ii); and (B) arising from
or in connection with a refusal by any AbbVie Employee to become a Transferred
Employee.

 

(b)                                 Compensation and Benefits.

 

(i)                                     Abbott shall use commercially reasonable
efforts to provide that, except as otherwise mutually agreed upon by the
Parties, no transfer of employment of an AbbVie Employee to the AbbVie Group
prior to the Distribution Date will cause such AbbVie Employee to lose coverage
under any Abbott Benefit Plan prior to the Distribution Date.  Except as
expressly provided in this Agreement or in local Conveyance and Assumption
Instruments, no Transferred Employee shall participate in any Abbott Benefit
Plan following his or her Transfer Date.

 

(ii)                                  Except as expressly provided in this
Agreement, the AbbVie Group shall provide to each Transferred Employee as of his
or her Transfer Date (A) base salary at the same rate as provided to that
Transferred Employee immediately prior to the Transfer Date, (B) cash incentive
compensation opportunities that are substantially similar to those offered under
the corresponding Abbott Benefit Plan(s) immediately prior to the Transfer Date,
and (C) benefits under the other AbbVie Benefit Plans that are substantially

 

13

--------------------------------------------------------------------------------


 

similar to benefits provided under the corresponding Abbott Benefit Plans
immediately prior to the Transfer Date.  Nothing in the preceding sentence shall
prevent the AbbVie Group from modifying the compensation and benefits of a
Transferred Employee after such Transferred Employee’s Transfer Date. 
Notwithstanding the preceding sentence, neither Abbott nor AbbVie shall, prior
to December 31, 2013, materially modify the benefit programs provided to their
respective Employees working primarily in the United States and Puerto Rico
except in the ordinary course of business or as required by Law.

 

(c)                                  Service Credit.  Except as otherwise
expressly provided in this Agreement or to the extent it would result in a
duplication of benefits, (i) AbbVie and each AbbVie Benefit Plan shall give each
Transferred Employee and each AbbVie LTD Participant credit for all service with
the Abbott Group and shall calculate such service as it would be calculated by
Abbott or under the corresponding Abbott Benefit Plan as of the applicable
Transfer Date, and (ii) Abbott and each Abbott Benefit Plan shall give each
Rehired Employee employed by Abbott credit for service with the AbbVie Group (as
contemplated under Section 2.04) and shall calculate such service as it would be
calculated by AbbVie or under the corresponding AbbVie Benefit Plan as of the
rehire date.

 

Section 2.03.  Establishment of AbbVie Plans.

 

(a)                                 Generally.

 

(i)                                     U.S (Not Including Puerto Rico).  Prior
to the Distribution Date, AbbVie shall adopt Benefit Plans (and related trusts,
if applicable, as determined by the Parties) with terms substantially similar to
those of the corresponding Abbott Benefit Plans, including in particular those
listed in Schedule 2.03(a); provided, however, that AbbVie may limit
participation in any AbbVie Benefit Plan to Transferred Employees and, to the
extent applicable, AbbVie LTD Participants who participated in the corresponding
Abbott Benefit Plan immediately prior to the applicable Transfer Date.

 

(ii)                                  Non-U.S (Not Including Puerto Rico). 
Prior to the Distribution Date, the AbbVie Group shall, except as otherwise
mutually agreed upon by the Parties, adopt Non-U.S. AbbVie Benefit Plans, with
terms substantially similar to those of the corresponding Non-U.S. Abbott
Benefit Plans; provided, however, that AbbVie may limit participation in any
Non-U.S. AbbVie Benefit Plan to Transferred Non-U.S. Employees and, to the
extent applicable, AbbVie LTD Participants who participated in the corresponding
Non-U.S. Abbott Benefit Plan immediately prior to the applicable Transfer Date. 
As described in Article IV, or as otherwise mutually agreed upon by the Parties
from time to time,  Abbott shall, or shall cause the applicable Abbott
Subsidiaries or the applicable Non-U.S. Abbott Benefit Plan’s related trust to,
transfer to the AbbVie Group or the relevant Non-U.S. AbbVie Benefit Plan’s
related trust, an amount equal to the trust Assets, insurance reserves, and
other Assets of each Non-U.S. Abbott Benefit Plan relating to the EMA
Liabilities of such Non-U.S. Abbott Benefit Plan assumed by AbbVie or such
Non-U.S. AbbVie Benefit Plan.  As described in Article IV, or as otherwise
mutually agreed upon by the Parties from time to time, the AbbVie Group shall,
or shall cause the relevant Non-U.S. AbbVie Benefit Plan to, assume the EMA
Liabilities of the corresponding Non-U.S. Abbott Benefit Plan with respect to
all benefits

 

14

--------------------------------------------------------------------------------


 

accrued under that Non-U.S. Abbott Benefit Plan by Transferred Non-U.S.
Employees and, to the extent applicable, AbbVie LTD Participants.

 

(iii)                               Puerto Rico. The establishment of Benefit
Plans and the allocation of Assets and EMA Liabilities relating to Employees and
Former Employees in Puerto Rico are set forth in Article VII.

 

(b)                                 Plan Information and Operation.  Abbott
shall provide AbbVie with information describing each Abbott Benefit Plan
election made by a Transferred Employee or by an AbbVie LTD Participant that may
have application following the applicable Transfer Date.  AbbVie shall
determine, in its sole discretion, whether to administer the AbbVie Benefit
Plans using those elections or to require Transferred Employees or AbbVie LTD
Participants to submit new elections with respect to the AbbVie Benefit Plans.
 Except as provided in this Agreement, the Distribution and the transfer of any
Employee’s employment to the AbbVie Group shall not cause a distribution from or
payment of benefits under any Abbott Benefit Plan.  Each Party shall, upon
reasonable request, provide the other Party and the other Party’s respective
Affiliates, agents, and vendors all information reasonably necessary to the
other Party’s operation or administration of its Benefit Plans.

 

Section 2.04.  Post-Distribution Employment Transfers.

 

(a)                                 No-Hire.  The Parties agree that, during the
Transition Period, neither Party nor any of such Party’s Affiliates shall hire
an Employee of the other Party and its Affiliates without the express written
consent of each Party’s head of human resources (or such individual’s delegate).
This Section 2.04(a) shall not be construed as a limitation on the transfer to
the AbbVie Group of any Post-Distribution AbbVie Employee, on transfers in
accordance with Section 2.04(b), or on the ability of a Party to hire an
individual who is no longer employed by the other Party.

 

(b)                                 Transition Period Transfers by Mutual
Agreement.  The Parties recognize that, during the Transition Period, they may
determine it to be in their mutual best interests to transfer an individual
classified as an Abbott Retained Employee to the AbbVie Group or to transfer an
individual classified as a Transferred Employee to the Abbott Group.  With the
express written consent of each Party’s head of human resources (or such
individual’s delegate), such Abbott Retained Employee’s or Transferred
Employee’s, as applicable, employment will be terminated by the Abbott Group or
the AbbVie Group, as applicable, and such Employee will be immediately hired by
the other Party (such terminations and hires are referred to in this
Section 2.04(b) as “transfers”).  Abbott Retained Employees (with such status
being determined as of immediately following the Distribution Date) who are
subsequently transferred to the AbbVie Group pursuant to this
Section 2.04(b) shall be treated as Abbott Retained Employees for all purposes
hereof during their time as Employees of the Abbott Group until their actual
transfer to the AbbVie Group, upon and following which the Parties shall use
commercially reasonable efforts to provide that they are treated as Transferred
Employees for all purposes hereof.  Transferred Employees (with such status
being determined as of immediately following the applicable Transfer Date) who
are subsequently transferred to the Abbott Group pursuant to this
Section 2.04(b) shall be treated as Transferred Employees for all purposes
hereof during their time as Employees of the AbbVie Group until their actual
transfer to the Abbott Group, upon and following which the Parties shall use
commercially reasonable efforts to provide that they are

 

15

--------------------------------------------------------------------------------


 

treated as Abbott Retained Employees for all purposes hereof.   Without limiting
the generality of the foregoing, except as provided in Section 2.02(c), each
Rehired Employee whose employment is transferred pursuant to this
Section 2.04(b) shall be deemed for all purposes to have been continuously
employed by the applicable entity hiring such Employee for all prior periods of
time that such Employee was employed by either the Abbott Group or the AbbVie
Group.  Nothing in this paragraph requires (i) the hiring Party to make whole
any Rehired Employee if such Employee leaves behind unvested equity awards that
were granted after the Distribution Date, or (ii) the former employer to waive
vesting requirements with respect to any unvested equity awards held by any
Rehired Employee that were granted after the Distribution Date.

 

(c)                                  Rehired Employees.  Except as provided in
Section 3.01(b)(ii), each Rehired Employee whose rehire does not occur in
connection with a transfer pursuant to Section 2.04(b) shall be subject to the
hiring Party’s general rules and Benefit Plan terms applicable to rehires.  Such
Rehired Employee shall be deemed, for purposes of applying such rules, including
break-in-service and service crediting rules, except as provided in
Section 2.02(c), to have been employed by the applicable entity hiring him or
her for all prior periods of time that he or she was employed by either the
Abbott Group or the AbbVie Group.

 

(d)                                 Certain Pension Liabilities Associated With
Rehired Employees. The Parties shall use commercially reasonable efforts to
provide that the Assets and EMA Liabilities associated with the participation of
any Rehired Employee (whether or not transferred in accordance with
Section 2.04(b)) in the defined benefit pension plans of the AbbVie Group and
the Abbott Group shall be transferred to the defined benefit pension plan
sponsored by the entity (or by its applicable Affiliate) that rehires such
Employee during the Transition Period.

 

(e)                                  Post-Distribution Employment in Deferred
AbbVie Local Businesses. The following provisions shall apply to the Deferred
AbbVie Local Businesses:

 

(i)                                     During the period commencing on the
Distribution Date and ending on the consummation of the applicable Local Closing
Transaction, Abbott shall, or shall cause its appropriate Affiliate to:

 

(A)                               provide AbbVie or its appropriate Affiliate
with at least 30 days’ advance written notice prior to (1) terminating the
employment of an AbbVie Employee, unless such termination of employment is the
result of a violation of the Abbott Code of Business Conduct or other misconduct
or is pursuant to Section 2.02(a)(ii); (2) making any material amendment to the
Abbott Code of Business Conduct or other policies applicable to the employment
of an AbbVie Employee; (3) making any substantive change to the employment
contract of an AbbVie Employee unless such change is required by applicable Law;
(4) making any change to the base salary of an AbbVie Employee, other than an
increase within the budget approved by AbbVie based on the Employee’s
performance rating; (5) giving a performance rating other than Achieved
Expectations (AE) to an AbbVie Employee grade 18 or higher; (6) changing the job
grade of an AbbVie Employee; (7) making any substantive change in the plan
design of an Abbott Benefit Plan in which an AbbVie Employee participates; or
(8) making any other modification to an Abbott Benefit Plan in which an AbbVie

 

16

--------------------------------------------------------------------------------


 

Employee participates if such modification would result in a significant change
in the cost of such plan to the employer or the participant; and

 

(B)                               obtain the approval of AbbVie or its
appropriate Affiliate prior to (1) hiring any individual who will be classified
as an AbbVie Employee unless such headcount was authorized prior to the
Distribution Date; (2) promoting any AbbVie Employee to a position in job grade
18 or higher unless such promotion was authorized prior to the Distribution
Date; or (3) making any substantive change to annual goals or cash incentive
compensation opportunities for an AbbVie Employee.

 

(ii)                                  Except as otherwise mutually agreed upon
by the Parties (such as in a Conveyance and Assumption Instrument or other
agreement), if an AbbVie Employee’s transfer of employment to the AbbVie Group
upon the consummation of a Local Closing Transaction causes, at the time of such
transfer, a forfeiture of awards granted under an Abbott Stock Program (or
successor thereto) after the Distribution Date, Abbott shall not have any
obligation, EMA Liability or responsibility to such AbbVie Employee with respect
to such forfeited awards, and AbbVie shall equitably compensate the
affected AbbVie Employee for such forfeited awards in a manner determined
by AbbVie in its sole discretion.  The foregoing sentence shall not preclude
the Parties from making arrangements, if allowed by the Abbott Stock Program (or
successor thereto) and applicable Law, to permit affected AbbVie Employees to
continue to hold, after the Local Closing Transaction, awards granted under an
Abbott Stock Program (or successor thereto) after the Distribution Date.

 

Section 2.05.  Collective Bargaining.  AbbVie shall cause the appropriate member
of the AbbVie Group to assume all EMA Liabilities arising under any collective
bargaining agreement (including but not limited to any national, sector or local
collective bargaining agreement) with respect to any Transferred Non-U.S.
Employee.  To the extent necessary, AbbVie shall cause the appropriate member of
the AbbVie Group to join any industrial, employer or similar association or
federation if membership is required for the relevant collective bargaining
agreement to continue to apply.

 

Section 2.06.  Distributorship Model.  In the event that AbbVie operates any
Deferred AbbVie Local Business through a local distributor rather than through
an Affiliate, AbbVie agrees to use commercially reasonable efforts to cause such
local distributor to employ the AbbVie Employees on similar terms and conditions
of employment.

 

ARTICLE III

 

U.S. QUALIFIED AND NON-QUALIFIED RETIREMENT PLANS

 

Section 3.01.  AbbVie Pension Plan.

 

(a)                                 Establishment of AbbVie Pension Plan. 
Effective as of or before the Distribution Date, AbbVie shall establish the
AbbVie Pension Plan, which shall be substantially similar to, and shall include
a benefit formula that is the same as the benefit formula in effect under, the
Abbott ARP as of the Distribution Date. As soon as practicable after the
Distribution

 

17

--------------------------------------------------------------------------------

 

Date and upon receipt by Abbott of (i) a copy of the AbbVie Pension Plan;
(ii) copies of certified resolutions of the AbbVie Board (or its authorized
committee or other delegate) evidencing adoption of the AbbVie Pension Plan and
any related trust(s) and the assumption by the AbbVie Pension Plan of the EMA
Liabilities described in Section 3.01(b); and (iii) either (A) a favorable
determination letter issued by the Internal Revenue Service with respect to the
AbbVie Pension Plan and any related trust, or (B) an opinion of counsel, which
counsel and opinion are reasonably satisfactory to Abbott, with respect to the
qualified status of the AbbVie Pension Plan under Code Section 401(a) and the
tax-exempt status of any related trust under Code Section 501(a), Abbott shall
direct the trustee of the Abbott Trust to transfer from the portion of the
Abbott Trust that holds assets of the Abbott ARP to the portion of the Abbott
Trust that holds assets of the AbbVie Pension Plan the amounts described in
Section 3.01(b).

 

(b)                                 ERISA Section 4044 Transfer.

 

(i)                                     As of the Distribution Date, AbbVie
shall cause the AbbVie Pension Plan to accept Assets and assume all EMA
Liabilities under the Abbott ARP for Transferred Employees (other than
Post-Distribution AbbVie Employees) and AbbVie LTD Participants (including
Assets and EMA Liabilities in respect of beneficiaries and/or alternate payees)
and the Abbott ARP shall transfer all such Assets and be relieved of such EMA
Liabilities.  The amount of Assets to be transferred from the Abbott ARP to the
AbbVie Pension Plan in such transfer (or transfers) shall be determined as of
the Distribution Date in accordance with, and shall comply with, Code
Section 414(l) and, to the extent deemed applicable by the Parties, ERISA
Section 4044, and shall take into account the transfer (or transfers) of Assets
described in Section 3.02(b).  Assumptions used to determine the value (or
amount) of the Assets to be transferred shall be the safe harbor assumptions
specified for valuing benefits in trusteed plans under Department of Labor
Regulations Section 4044.51-57 and, to the extent not so specified, shall be
based on the assumptions used in the annual valuation report most recently
prepared prior to the transfer by the actuary for the Abbott ARP.  The transfer
amount described above shall be credited or debited, as applicable, with a pro
rata share of the actual investment earnings or losses allocable to the transfer
amount for the period between the Distribution Date and an assessment date set
by Abbott that is as close as practicable, taking into account the timing and
reporting of valuation of assets in the Abbott Trust, to the date upon which
Assets equal in value to the transfer amount are actually transferred from the
Abbott ARP to the AbbVie Pension Plan. During the time prior to such transfer,
benefits for Transferred Employees who terminate employment with the AbbVie
Group and for AbbVie LTD Participants shall be paid from the Abbott ARP.  The
ultimate transfer amount shall be reduced by the amount of these benefits and
credited or debited by the actual investment earnings or losses from the payment
date to the assessment date set by Abbott above.  In addition, during this
period, AbbVie will be responsible for a pro rata share of trustee and
administration fees attributable to the AbbVie Pension Plan assets that remain
in the Abbott ARP.  The entries in the Abbott ARP funding standard account shall
be divided among the Abbott ARP, the AbbVie Pension Plan, and the Abbott-AbbVie
MEPP based on the guidance provided in Revenue Ruling 81-212 and 86-47.

 

(ii)                                  Periodically, at such times as agreed upon
by the Parties after the transfer(s) described in Section 3.01(b)(i), (A) AbbVie
shall cause the AbbVie Pension

 

18

--------------------------------------------------------------------------------


 

Plan to receive Assets and assume all EMA Liabilities under the Abbott ARP for
Post-Distribution AbbVie Employees and other Employees who cease to be employed
by Abbott after the Distribution Date and become employed by AbbVie during the
Transition Period (including Assets and EMA Liabilities in respect of
beneficiaries and/or alternate payees) and the Abbott ARP shall transfer all
such Assets and be relieved of such EMA Liabilities, and (B) Abbott shall cause
the Abbott ARP to receive Assets and assume all EMA Liabilities under the AbbVie
Pension Plan for Employees who cease to be employed by AbbVie after the
Distribution Date and become employed by Abbott during the Transition Period
(including Assets and EMA Liabilities in respect of beneficiaries and/or
alternate payees) and the AbbVie Pension Plan shall transfer all such Assets and
be relieved of such EMA Liabilities.  The amount of such Assets to be
transferred shall be determined as provided in Section 3.01(b)(i) and shall be
subject to the applicable provisions of Section 3.01(b)(i).

 

(c)                                  AbbVie Pension Plan Provisions.  The AbbVie
Pension Plan shall provide that:

 

(i)                                     Transferred Employees and AbbVie LTD
Participants shall (A) be eligible to participate in the AbbVie Pension Plan as
of the applicable Transfer Date to the extent they were eligible to participate
in the Abbott ARP as of the applicable Transfer Date, and (B) receive credit for
vesting, eligibility and benefit service for all service credited for those
purposes under the Abbott ARP as of the applicable Transfer Date as if that
service had been rendered to AbbVie;

 

(ii)                                  the compensation paid by the Abbott Group
to a Transferred Employee or an AbbVie LTD Participant that is recognized under
the Abbott ARP as of the applicable Transfer Date shall be credited and
recognized for all applicable purposes under the AbbVie Pension Plan as though
it were compensation from the AbbVie Group;

 

(iii)                               the accrued benefit of each Transferred
Employee and each AbbVie LTD Participant under the Abbott ARP as of the
applicable Transfer Date shall be payable under the AbbVie Pension Plan at the
time and in a form that would have been permitted under the Abbott ARP as in
effect as of the applicable Transfer Date, with employment by the Abbott Group
prior to the applicable Transfer Date treated as employment by the AbbVie Group
under the AbbVie Pension Plan for purposes of determining eligibility for
optional forms of benefit, early retirement benefits, or other benefit forms;

 

(iv)                              the AbbVie Pension Plan shall assume and honor
the terms of all QDROs in effect under the Abbott ARP as of the Transfer Date
with respect to Transferred Employees and AbbVie LTD Participants; and

 

(v)                                 no Assets shall be transferred from the Code
Section 401(h) account in the Abbott ARP to the AbbVie Pension Plan.

 

(d)                                 Determination Letter Request.  AbbVie shall
submit an application to the Internal Revenue Service as soon as practicable
after the Distribution Date (but no later than the last day of the remedial
amendment period as defined in applicable Code provisions) for a

 

19

--------------------------------------------------------------------------------


 

determination letter regarding the qualification of the AbbVie Pension Plan and
the tax status of its related trust as of the Distribution Date and shall make
any amendments reasonably requested by the Internal Revenue Service to receive a
favorable determination letter regarding the AbbVie Pension Plan.

 

(e)                                  Abbott ARP after Distribution Date.  From
and after the Distribution Date, (i) the Abbott ARP shall continue to be
responsible for EMA Liabilities in respect of Abbott Retained Employees and
Abbott LTD Participants, and (ii) no Employees of the AbbVie Group (other than
Post-Distribution AbbVie Employees) shall accrue any benefits under the Abbott
ARP.  Without limiting the generality of the foregoing, Transferred Employees
and AbbVie LTD Participants shall cease to be active participants in the Abbott
ARP effective as of the applicable Transfer Date.

 

(f)                                   Plan Fiduciaries.  For all periods after
the Distribution Date, the Parties agree that the applicable fiduciaries of each
of the Abbott ARP and the AbbVie Pension Plan, respectively, shall have the
authority with respect to the Abbott ARP and the AbbVie Pension Plan,
respectively, to determine the plan investments and such other matters as are
within the scope of their duties under ERISA Section 404.  Unless and until the
applicable fiduciaries of the AbbVie Pension Plan determine that it is desired
to invest the Assets of the AbbVie Pension Plan in a separate trust, the Assets
of the AbbVie Pension Plan shall be invested through the Abbott Trust.  At such
time as the applicable fiduciaries of the AbbVie Pension Plan determine that it
is desired to invest the Assets of the AbbVie Pension Plan in a separate trust,
Abbott shall direct the trustee of the Abbott Trust to transfer from the Abbott
Trust to the trust(s) which forms a part of the AbbVie Pension Plan Assets equal
in value to the Assets of AbbVie Pension Plan, with the composition of such
assets to be mutually determined by the applicable fiduciaries of the AbbVie
Pension Plan, the Abbott-AbbVie MEPP and the Abbott Trust.

 

(g)                                  No Loss of Unvested Benefits; No
Distributions.  The transfer of any Transferred Employee’s employment to the
AbbVie Group will not result in loss of that Transferred Employee’s unvested
benefits under the Abbott ARP or the AbbVie Pension Plan and no Transferred
Employee shall be entitled to a distribution of his or her benefit under the
Abbott ARP as a result of such transfer of employment.

 

Section 3.02.  Abbott-AbbVie Multiple Employer Pension Plan.

 

(a)                                 Establishment of Abbott-AbbVie MEPP. 
Effective as of or before the Distribution Date, the Parties shall establish the
Abbott-AbbVie MEPP, which shall provide benefits for Former Employees (other
than LTD Participants) participating in the Abbott ARP immediately prior to the
Distribution Date.  The benefits provided by the Abbott-AbbVie MEPP to a Former
Employee shall be the same as those the Former Employee would have received or
is receiving under the Abbott ARP as of the Distribution Date.  As soon as
practicable after the Distribution Date and upon (i) receipt by (A) AbbVie of
copies of certified resolutions of the Abbott Board (or its authorized committee
or other delegate) evidencing adoption of the Abbott-AbbVie MEPP and any related
trust(s), and (B) Abbott of copies of certified resolutions of the AbbVie Board
(or its authorized committee or other delegate) evidencing adoption of the
Abbott-AbbVie MEPP and any related trust(s); and (ii) issuance of either (A) a
favorable determination letter by the Internal Revenue Service with respect to
the Abbott-AbbVie MEPP and any related trust, or (B) an opinion of counsel,
which counsel and opinion are reasonably

 

20

--------------------------------------------------------------------------------


 

satisfactory to the other of Abbott or AbbVie, with respect to the qualified
status of the Abbott-AbbVie MEPP under Code Section 401(a) and the tax-exempt
status of any related trust under Code Section 501(a), Abbott shall direct the
trustee of the Abbott Trust to transfer from the portion of the Abbott Trust
that holds assets of the Abbott ARP to the portion of the Abbott Trust that
holds assets of the Abbott-AbbVie MEPP the amounts described in Section 3.02(b).

 

(b)                                 ERISA Section 4044 Transfer.

 

(i)                                     As of the Distribution Date, the Parties
shall cause the Abbott-AbbVie MEPP to accept Assets and assume all EMA
Liabilities under the Abbott ARP for Former Employees (other than LTD
Participants) who were participating in the Abbott ARP as of immediately prior
to the Distribution Date (including Assets and EMA Liabilities in respect of
beneficiaries and/or alternate payees established in relation to such Former
Employees) and the Abbott ARP shall transfer all such Assets and be relieved of
such EMA Liabilities.  The amount of Assets to be transferred from the Abbott
ARP to the Abbott-AbbVie MEPP in such transfer (or transfers) shall be
determined as of the Distribution Date in accordance with, and shall comply
with, Code Section 414(l) and, to the extent deemed applicable by the Parties,
ERISA Section 4044, and shall take into account the transfer (or transfers) of
Assets described in Section 3.01(b).  Assumptions used to determine the value of
the Assets to be transferred shall be the safe harbor assumptions specified for
valuing benefits in trusteed plans under Department of Labor Regulations
Section 4044.51-57 and, to the extent not so specified, shall be based on the
assumptions used in the annual valuation report most recently prepared prior to
the transfer by the actuary for the Abbott ARP.  The transfer amount described
above shall be credited or debited, as applicable, with a pro rata share of the
actual investment earnings or losses allocable to the transfer amount for the
period between the Distribution Date and an assessment date set by Abbott that
is as close as practicable, taking into account the timing and reporting of
valuation of assets in the Abbott Trust, to the date upon which Assets are equal
in value to the transfer amount actually transferred from the Abbott ARP to the
Abbott-AbbVie MEPP.  During the time prior to such transfer, benefits for Former
Employees shall be paid from the Abbott ARP.  The ultimate transfer amount shall
be reduced by the amount of these benefits payable to Former Employees who are
not LTD Participants and credited or debited by the actual investment earnings
or losses from the payment date to the assessment date set by Abbott above.  In
addition, during this period, each Party will be responsible for a pro rata
share of trustee and administration fees attributable to the Abbott-AbbVie MEPP
assets that remain in the Abbott ARP.  The entries in the Abbott ARP funding
standard account shall be divided among the Abbott ARP, the AbbVie Pension Plan,
and the Abbott-AbbVie MEPP based on the guidance provided in Revenue Rulings
81-212 and 86-47.

 

(ii)                                  Periodically, at such times as agreed upon
by the Parties after the transfer(s) described in subparagraph (i) above,
(A) AbbVie shall cause the AbbVie Pension Plan to receive Assets and assume all
EMA Liabilities under the Abbott-AbbVie MEPP for participants in the
Abbott-AbbVie MEPP who become employed by AbbVie during the Transition Period
(including Assets and EMA Liabilities in respect of beneficiaries and/or
alternate payees) and the Abbott-AbbVie MEPP shall transfer all such Assets and
be relieved of such EMA Liabilities, and (B) Abbott shall cause the

 

21

--------------------------------------------------------------------------------


 

Abbott ARP to receive Assets and assume all EMA Liabilities under the
Abbott-AbbVie MEPP for participants in the Abbott-AbbVie MEPP who become
employed by Abbott during the Transition Period (including Assets and EMA
Liabilities in respect of beneficiaries and/or alternate payees) and the
Abbott-AbbVie MEPP shall transfer all such Assets and be relieved of such EMA
Liabilities.  The amount of such Assets to be transferred shall be determined as
provided in Section 3.02(b)(i) and shall be subject to the applicable provisions
of Section 3.02(b)(i).

 

(c)                                  Abbott-AbbVie MEPP Provisions. The
Abbott-AbbVie MEPP shall provide that:

 

(i)                                     the benefit of each Former Employee
participating in the Abbott-AbbVie MEPP shall be such Former Employee’s accrued
benefit under the Abbott ARP immediately prior to the Distribution Date;

 

(ii)                                  the accrued benefit of each Former
Employee participating in the Abbott ARP as of the Distribution Date shall be
paid under the Abbott-AbbVie MEPP at the time and in a form that would have been
permitted under the Abbott ARP as in effect as of the Distribution Date;

 

(iii)                               the Abbott-AbbVie MEPP shall assume and
honor the terms of all QDROs in effect under the Abbott ARP as of the
Distribution Date with respect to participating Former Employees;

 

(iv)                              certain individuals who were previously
employed by TAP Pharmaceutical Products Inc. who are participating in the Abbott
ARP as of immediately prior to the Distribution Date shall continue to earn
vesting and seniority service for purposes of the Abbott-AbbVie MEPP in
accordance with Supplement E of the Abbott ARP as in effect on the Distribution
Date; and

 

(v)                                 no assets shall be transferred from the Code
Section 401(h) Account in the Abbott ARP to the Abbott-AbbVie MEPP.

 

(d)                                 Determination Letter Request.  The Parties
shall cooperate and submit an application to the Internal Revenue Service as
soon as practicable after the Distribution Date (but no later than the last day
of the remedial amendment period as defined in applicable Code provisions) for a
determination letter regarding the qualification of the Abbott-AbbVie MEPP and
the tax-exempt status of its related trust as of the Distribution Date and shall
make any amendments reasonably requested by the Internal Revenue Service to
receive a favorable determination letter regarding the Abbott-AbbVie MEPP.

 

(e)                                  Plan Fiduciaries.  The fiduciaries of the
Abbott-AbbVie MEPP shall be appointed, and shall have such rights, duties, and
responsibilities, as shall be determined by mutual agreement of the Parties as
set forth in the applicable plan and trust documents for the Abbott-AbbVie MEPP.
Unless and until the applicable fiduciaries of the Abbott-AbbVie MEPP determine
that it is desired to invest the Assets of the Abbott-AbbVie MEPP in a separate
trust, the Assets of the Abbott-AbbVie MEPP shall be invested through the Abbott
Trust.  At such time as the applicable fiduciaries of the Abbott-AbbVie MEPP
determine that it is desired to

 

22

--------------------------------------------------------------------------------


 

invest the Assets of the Abbott-AbbVie MEPP in a separate trust, Abbott shall
direct the trustee of the Abbott Trust to transfer from the Abbott Trust to the
trust(s) which forms a part of the Abbott-AbbVie MEPP Assets equal in value to
the Assets of the Abbott-AbbVie MEPP, with the composition of such assets to be
mutually determined by the applicable fiduciaries of the Abbott-AbbVie MEPP and
the Abbott Trust.

 

(f)                                   Abbott-AbbVie MEPP after Distribution
Date.  From and after the Distribution Date, no individual shall accrue any
benefits under the Abbott-AbbVie MEPP.  If a participant in the Abbott-AbbVie
MEPP becomes employed by the Abbott Group or the AbbVie Group on or after the
Distribution Date in a position that is eligible for pension plan participation,
any additional pension accruals shall occur under the Abbott ARP or the AbbVie
Pension Plan, as applicable.

 

Section 3.03.  Stock Retirement/Savings Plan.

 

(a)                                 Establishment of AbbVie Savings Plan. 
Effective as of or before the Distribution Date, AbbVie shall establish the
AbbVie Savings Plan.  As of the Distribution Date, the terms of the AbbVie
Savings Plan shall be substantially similar to the terms of the Abbott SRP as of
the Distribution Date (except as described in Section 3.03(f)).  On or prior to
the Distribution Date, AbbVie shall provide Abbott with (i) a copy of the AbbVie
Savings Plan; (ii) a copy of certified resolutions of the AbbVie Board (or its
authorized committee or other delegate) evidencing adoption of the AbbVie
Savings Plan and the related trust(s) and the assumption by the AbbVie Savings
Plan of the EMA Liabilities described in Section 3.03(b); and (iii) either (A) a
favorable determination letter issued by the Internal Revenue Service with
respect to the AbbVie Savings Plan and its related trust or (B) an opinion of
counsel, which counsel and opinion are reasonably satisfactory to Abbott, with
respect to the qualified status of the AbbVie Savings Plan under Code
Section 401(a) and the tax-exempt status of its related trust under Code
Section 501(a).

 

(b)                                 Transfer of Account Balances.  As soon as
practicable after the Distribution Date, Abbott shall cause the trustee of the
Abbott SRP to transfer from the trust(s) which forms a part of the Abbott SRP to
the trust(s) which forms a part of the AbbVie Savings Plan amounts equal to the
account balances of the Transferred Employees and the AbbVie LTD Participants
(including account balances in respect of beneficiaries and alternate payees
established in relation to such individuals) under the Abbott SRP, determined as
of the date of the transfer.  Such transfers shall be made in cash, Abbott
Common Shares, shares of AbbVie Common Stock, promissory notes evidencing
outstanding loans and other Assets or any combination thereof in cash or in
kind, as instructed by the Abbott SRP Investment Committee.  AbbVie shall cause
the transferred amounts to be allocated among the Transferred Employees’ and
AbbVie LTD Participants’ (and beneficiaries’ and/or alternate payees’, as
applicable) AbbVie Savings Plan accounts and to such investment funds in the
same manner in which those amounts were allocated under the Abbott SRP.  Any
Asset and EMA Liability transfers pursuant to this Section 3.03 shall comply in
all respects with Code Sections 414(l) and 411(d)(6).

 

(c)                                  AbbVie Savings Plan Provisions. The AbbVie
Savings Plan shall provide that:

 

23

--------------------------------------------------------------------------------


 

(i)                                     Transferred Employees and AbbVie LTD
Participants shall (A) be eligible to participate in the AbbVie Savings Plan as
of the applicable Transfer Date to the extent they were eligible to participate
in the Abbott SRP as of the applicable Transfer Date, and (B) receive credit for
vesting purposes for all service credited for that purpose under the Abbott SRP
as of the applicable Transfer Date as if that service had been rendered to
AbbVie; and

 

(ii)                                  the account balance of each Transferred
Employee and AbbVie LTD Participant under the Abbott SRP as of the date of the
transfer of Assets from the Abbott SRP (including any outstanding promissory
notes) shall be credited to such individual’s account balance under the AbbVie
Savings Plan.

 

(d)                                 Determination Letter Request.  AbbVie shall
submit an application to the Internal Revenue Service as soon as practicable
following the Distribution Date (but no later than the last day of the remedial
amendment period as defined in applicable Code provisions) for a determination
regarding the qualification of the AbbVie Savings Plan and the tax-exempt status
of its related trust as of the Distribution Date and shall make any amendments
reasonably requested by the Internal Revenue Service to receive a favorable
determination letter regarding the AbbVie Savings Plan.

 

(e)                                  Abbott SRP after Distribution Date.  From
and after the Distribution Date, (i) the Abbott SRP shall continue to be
responsible for EMA Liabilities in respect of Abbott Retained Employees and
Former Employees (other than AbbVie LTD Participants), and (ii) no Employees of
the AbbVie Group (other than Post-Distribution AbbVie Employees), shall accrue
any benefits under the Abbott SRP.  Without limiting the generality of the
foregoing, Transferred Employees and AbbVie LTD Participants shall cease to be
active participants in the Abbott SRP effective as of the applicable Transfer
Date.

 

(f)                                   Plan Fiduciaries and Stock Considerations.
For all periods after the Distribution Date, the Parties agree that the
applicable fiduciaries of each of the Abbott SRP and the AbbVie Savings Plan,
respectively, shall have the authority with respect to the Abbott SRP and the
AbbVie Savings Plan, respectively, to determine the investment alternatives, the
terms and conditions with respect to those investment alternatives and such
other matters as are within the scope of their duties under ERISA Section 404.

 

(g)                                  No Loss of Unvested Benefits; No
Distributions.  The transfer of any Transferred Employee’s employment to the
AbbVie Group will not result in loss of that Transferred Employee’s unvested
benefits under the Abbott SRP or the AbbVie Savings Plan and no Transferred
Employee shall be entitled to a distribution of his or her benefit under the
Abbott SRP as a result of such transfer of employment.

 

(h)                                 Subsequent Transfers.  If, after the
Distribution Date, a participant in the Abbott SRP becomes employed by the
AbbVie Group or a participant in the AbbVie Savings Plan becomes employed by the
Abbott Group, any additional allocations shall occur under the Abbott SRP or the
AbbVie Savings Plan, as applicable.  If such participant’s employment by the
Abbott Group or the AbbVie Group commences during the Transition Period, the
Abbott SRP or the AbbVie Savings Plan, as applicable, shall transfer or permit
the applicable participant to roll over a distribution of such participant’s
account (including any outstanding loans) from the

 

24

--------------------------------------------------------------------------------


 

AbbVie Savings Plan or the Abbott SRP, as applicable, all in accordance with the
terms of the Abbott SRP and the AbbVie Savings Plan and/or plan administrative
procedures, as applicable.

 

Section 3.04.  Pension Plan for Former BASF and Former Solvay Employees.

 

(a)                                 Transfer of Plan Sponsorship to AbbVie.  As
of the Distribution Date, AbbVie shall assume sponsorship of the Pension Plan
for Former BASF and Former Solvay Employees.  The plan and the related trust
agreement shall be amended, effective as of the Distribution Date, to reflect
such sponsorship and to make other changes to effectuate the sponsorship
change.  From and after the Distribution Date, the Pension Plan for Former BASF
and Former Solvay Employees shall be responsible for EMA Liabilities in respect
of Transferred Employees and Former Employees (other than Abbott LTD
Participants).

 

(b)                                 Abbott Retention of Assets and Liabilities
for Benefits Due to Abbott Retained Employees and Abbott LTD Participants.

 

(i)                                     As described in Section 3.04(b)(ii),
Abbott shall retain all Assets and EMA Liabilities relating to, arising out of,
or resulting from the Pension Plan for Former BASF and Former Solvay Employees
with respect to Abbott Retained Employees and Abbott LTD Participants and their
beneficiaries and/or alternate payees.  Effective as of or before the
Distribution Date, Abbott shall amend the Abbott ARP to incorporate the
provisions necessary to document and provide for such benefits due to the
affected Abbott Retained Employees and Abbott LTD Participants.  From and after
the Distribution Date (or, if later, the date on which the Assets and EMA
Liabilities attributable to benefits for the Abbott Retained Employees and
Abbott LTD Participants are transferred to the Abbott ARP), no Employees of the
Abbott Group shall participate in or accrue any benefits under the Pension Plan
for Former BASF and Former Solvay Employees.

 

(ii)                                  As of the Distribution Date, Abbott shall
cause the Abbott ARP to accept Assets and assume all EMA Liabilities under the
Pension Plan for Former BASF and Former Solvay Employees for Abbott Retained
Employees and Abbott LTD Participants (including Assets and EMA Liabilities in
respect of beneficiaries and/or alternate payees) and the Pension Plan for
Former BASF and Former Solvay Employees shall transfer all such Assets and be
relieved of such EMA Liabilities.  The amount of Assets to be transferred from
the Pension Plan for Former BASF and Former Solvay Employees to the Abbott ARP
in such transfer (or transfers) shall be determined as of the Distribution Date
in accordance with, and shall comply with, Code Section 414(l) and, to the
extent deemed applicable by the Parties, ERISA Section 4044. Assumptions used to
determine the value of the Assets to be transferred shall be the safe harbor
assumptions specified for valuing benefits in trusteed plans under Department of
Labor Regulations Section 4044.51-57 and, to the extent not so specified, shall
be based on the assumptions used in the annual valuation report most recently
prepared prior to the transfer by the actuary for the Pension Plan for Former
BASF and Former Solvay Employees.  The transfer amount described above shall be
credited or debited, as applicable, with a pro rata share of the actual
investment earnings or losses allocable to the transfer amount for the period
between the Distribution Date and an assessment date set by Abbott that is as
close as practicable, taking into account the timing and valuation of assets in
the Abbott

 

25

--------------------------------------------------------------------------------


 

Trust, to the date upon which Assets equal in value to the transfer amount are
actually transferred from the Pension Plan for Former BASF and Former Solvay
Employees to the Abbott ARP. During the time prior to such transfer, benefits
for Abbott Retained Employees who terminate employment with the Abbott Group and
for Abbott LTD Participants shall be paid from the Pension Plan for Former BASF
and Former Solvay Employees. The ultimate transfer amount shall be reduced by
the amount of these benefits and credited or debited by the actual investment
earnings or losses from the payment date to the assessment date set by Abbott
above.  In addition, during this period, Abbott will be responsible for a pro
rata share of trustee and administration fees attributable to the Pension Plan
for Former BASF and Former Solvay Employees assets that remain in the Abbott
ARP.  The entries in the Abbott ARP funding standard account shall be divided
among the Abbott ARP and the Pension Plan for Former BASF and Former Solvay
Employees based on the guidance provided in Revenue Ruling 81-212 and 86-47.

 

(iii)                               Periodically, at such times as agreed upon
by the Parties after the transfer(s) described in Section 3.04(b)(ii),
(A) AbbVie shall cause the Pension Plan for Former BASF and Former Solvay
Employees to receive Assets and assume all EMA Liabilities under the Abbott ARP
for any Abbott Retained Employees (and their beneficiaries and alternate payees)
on whose behalf a transfer was made under Section 3.04(b)(ii) who cease to be
employed by Abbott after the Distribution Date and become employed by AbbVie
during the Transition Period (including Assets and EMA Liabilities in respect of
beneficiaries and/or alternate payees) and the Abbott ARP shall transfer all
such Assets and be relieved of such EMA Liabilities, and (B) Abbott shall cause
the Abbott ARP to receive Assets and assume all EMA Liabilities under the
Pension Plan for Former BASF and Former Solvay Employees for any Employees who
cease to be employed by AbbVie after the Distribution Date and become employed
by Abbott during the Transition Period (including Assets and EMA Liabilities in
respect of beneficiaries and/or alternate payees) and the Pension Plan for
Former BASF and Former Solvay Employees shall transfer all such Assets and be
relieved of such EMA Liabilities.  The amount of Assets to be transferred shall
be determined as provided in Section 3.04(b)(ii) and shall be subject to the
applicable provisions of Section 3.04(b)(ii).

 

(c)                                  Plan Fiduciaries.  For all periods after
the Distribution Date, the Parties agree that the applicable fiduciaries of each
of the Pension Plan for Former BASF and Former Solvay Employees and the Abbott
ARP, respectively, shall have the authority with respect to the Pension Plan for
Former BASF and Former Solvay Employees and the Abbott ARP, respectively, to
determine the plan investments and such other matters as are within the scope of
their duties under ERISA Section 404.  Unless and until the applicable
fiduciaries of the Pension Plan for Former BASF and Former Solvay Employees
determine that it is desired to invest the Assets of the Pension Plan for Former
BASF and Former Solvay Employees in a separate trust, the Assets of the Pension
Plan for Former BASF and Former Solvay Employees shall be invested through the
Abbott Trust.  At such time as the applicable fiduciaries of the Pension Plan
for Former BASF and Former Solvay Employees determine that it is desired to
invest the Assets of the Pension Plan for Former BASF and Former Solvay
Employees in a separate trust, Abbott shall direct the trustee of the Abbott
Trust to transfer from the Abbott Trust to the trust(s) which forms a part of
the Pension Plan for Former BASF and Former Solvay Employees Assets equal

 

26

--------------------------------------------------------------------------------


 

in value to the Assets of Pension Plan for Former BASF and Former Solvay
Employees, with the composition of such assets to be mutually determined by the
applicable fiduciaries of the Pension Plan for Former BASF and Former Solvay
Employees and the Abbott Trust.

 

Section 3.05.  Supplemental Pension Plan.

 

(a)                                 Establishment of AbbVie SERP.  Effective as
of or before the Distribution Date, AbbVie shall establish the AbbVie SERP, with
terms and funding arrangements substantially similar to those of the Abbott SERP
as of the Distribution Date.

 

(b)                                 Assumption of SERP Liabilities and Transfer
from Abbott SERP. Except as provided below, as of a Transferred Employee’s or an
AbbVie LTD Participant’s Transfer Date, AbbVie shall, and shall cause the AbbVie
SERP to, assume all EMA Liabilities for all obligations under the Abbott SERP
for the benefits of such individual (and any other individual on whose behalf
EMA Liabilities are transferred from the Abbott ARP to the AbbVie Pension Plan
under Section 3.01(b)(ii)(A)) and his or her beneficiaries and/or alternate
payees determined as of the applicable Transfer Date, and Abbott and the Abbott
SERP shall be relieved of all EMA Liabilities for those benefits.  Abbott shall
retain the EMA Liabilities for all obligations under the Abbott SERP for the
benefits for Abbott Retained Employees and Former Employees (other than AbbVie
LTD Participants) (and any other individual on whose behalf EMA Liabilities are
transferred from the AbbVie Pension Plan to the Abbott ARP under
Section 3.01(b)(ii)(B)), but shall share with AbbVie the cost of benefits
provided to Former Employees (other than LTD Participants) in accordance with
procedures mutually agreed to by the Parties.

 

(c)                                  AbbVie SERP Provisions.  As of the
Distribution Date, the AbbVie SERP shall provide that:

 

(i)                                     Transferred Employees and AbbVie LTD
Participants shall (A) be eligible to participate in the AbbVie SERP to the
extent they were eligible to participate in the Abbott SERP as of the applicable
Transfer Date, and (B) receive credit for vesting, eligibility and benefit
service for all service credited for those purposes under the Abbott SERP as of
the Transfer Date as if that service had been rendered to AbbVie (provided that
in the event that any such Transferred Employee or AbbVie LTD Participant
receives a distribution from the Abbott SERP, the value of such distribution
shall be offset against future benefits under the AbbVie SERP to the extent
necessary to avoid a duplication of benefits, the terms of such offset to be set
forth in the AbbVie SERP);

 

(ii)                                  the compensation paid by the Abbott Group
to a Transferred Employee or to an AbbVie LTD Participant that was recognized
under the Abbott SERP as of the Transfer Date shall be credited and recognized
for all applicable purposes under the AbbVie SERP as though it were compensation
from the AbbVie Group;

 

(iii)                               the accrued benefit of each Transferred
Employee and each AbbVie LTD Participant under the Abbott SERP as of the
applicable Transfer Date shall be payable under the AbbVie SERP at the time and
in a form that would have been permitted under the Abbott SERP as in effect as
of such Transfer Date, with employment by the Abbott Group prior to the Transfer
Date treated as employment by the AbbVie

 

27

--------------------------------------------------------------------------------

 

Group under the AbbVie SERP for purposes of determining eligibility for optional
forms of benefit, early retirement benefits, or other benefit forms; and

 

(iv)                              the AbbVie SERP shall assume and honor the
terms of all arrangements relating to beneficiaries and alternate payees in
effect and honored under the Abbott SERP as of the applicable Transfer Date with
respect to Transferred Employees and AbbVie LTD Participants.

 

(d)                                 Abbott SERP after Distribution Date.  From
and after a Transferred Employee’s or AbbVie LTD Participant’s Transfer Date,
such Transferred Employee or AbbVie LTD Participant shall not participate in or
accrue any benefits under the Abbott SERP. Without limiting the generality of
the foregoing, each Transferred Employee and AbbVie LTD Participant shall cease
to participate in the Abbott SERP effective as of the applicable Transfer Date. 
The Abbott SERP shall continue to be responsible for EMA Liabilities in respect
of Abbott Retained Employees and Former Employees (other than AbbVie LTD
Participants) and their beneficiaries and/or alternate payees.

 

Section 3.06.  Deferred Compensation Plan.

 

(a)                                 Establishment of AbbVie DCP. Effective as of
or before the Distribution Date, AbbVie shall establish the AbbVie DCP, with
terms substantially similar to those of the Abbott DCP as of the Distribution
Date.

 

(b)                                 Assumption of DCP Liabilities and Transfer
from Abbott DCP.

 

(i)                                     As of a Transferred Employee’s or an
AbbVie LTD Participant’s Transfer Date, AbbVie shall, and shall cause the AbbVie
DCP to, assume all EMA Liabilities for all obligations under the Abbott DCP for
the benefits of such individual and his or her beneficiaries and/or alternate
payees, determined as of the applicable Transfer Date, and Abbott and the Abbott
DCP shall be relieved of all EMA Liabilities for those benefits.

 

(ii)                                  As of or as soon as practicable after the
applicable Transfer Date, the Parties shall cooperate to cause the accounts of
the applicable Transferred Employee or AbbVie LTD Participant participating in
the Abbott DCP to be transferred to the AbbVie DCP.  AbbVie shall (A) credit
each such Transferred Employee’s or AbbVie LTD Participant’s account with
(1) the amount deferred by such individual into the Abbott DCP as of the
applicable Transfer Date, plus (2) any employer contributions, whether vested or
unvested, deemed to have been made in relation to the amount described in (1),
including, in each case, any earnings thereon, and (B) recognize and honor all
deferral and distribution elections made by such individual (including any
deferral election applicable to any bonus earned but not yet paid as of the
applicable Transfer Date).

 

(c)                                  Abbott DCP after Distribution Date.  From
and after a Transferred Employee’s or an AbbVie LTD Participant’s Transfer Date,
such individual shall not participate in or accrue any benefits under the Abbott
DCP.  Without limiting the generality of the foregoing, each Transferred
Employee or AbbVie LTD Participant shall cease to participate in

 

28

--------------------------------------------------------------------------------


 

the Abbott DCP effective as of his or her Transfer Date.  The Abbott DCP shall
continue to be responsible for EMA Liabilities in respect of Abbott Retained
Employees and Former Employees (other than AbbVie LTD Participants) and their
beneficiaries and/or alternate payees.

 

Section 3.07.  Supplemental Savings Plan.

 

(a)                                 Establishment of AbbVie SSP.  Effective as
of or before the Distribution Date, AbbVie shall establish the AbbVie SSP, with
terms and funding arrangements substantially similar to those of the Abbott KSP
as of the Distribution Date.

 

(b)                                 Assumption of KSP Liabilities and Transfer
from Abbott KSP.

 

(i)                                     As of a Transferred Employee’s or an
AbbVie LTD Participant’s Transfer Date, AbbVie shall, and shall cause the AbbVie
SSP to, assume all EMA Liabilities for all obligations under the Abbott KSP for
the benefits of such individual and his or her beneficiaries and/or alternate
payees, determined as of such Transfer Date, and Abbott and the Abbott KSP shall
be relieved of all EMA Liabilities for those benefits.

 

(ii)                                  As of or as soon as practicable after the
applicable Transfer Date, the Parties shall cooperate to cause the accounts of
the applicable Transferred Employee or AbbVie LTD Participant participating in
the Abbott KSP to be transferred to the AbbVie SSP.  AbbVie shall (A) credit
each such Transferred Employee’s or AbbVie LTD Participant’s account with
(1) the amount deferred by such individual into the Abbott KSP as of the
applicable Transfer Date, plus (2) any employer contributions, whether vested or
unvested, deemed to have been made in relation to the amount described in (1),
including, in each case, any earnings thereon, and (B) recognize and honor all
deferral and distribution elections made by such individual.

 

(c)                                  Abbott KSP after Distribution Date.  From
and after a Transferred Employee’s or an AbbVie LTD Participant’s Transfer Date,
such individual shall not participate in or accrue any benefits under the Abbott
KSP.  Without limiting the generality of the foregoing, each Transferred
Employee or AbbVie LTD Participant shall cease to participate in the Abbott KSP
effective as of his or her Transfer Date.  The Abbott KSP shall continue to be
responsible for EMA Liabilities in respect of Abbott Retained Employees and
Former Employees (other than AbbVie LTD Participants) and their beneficiaries
and/or alternate payees, but shall share with AbbVie the cost of benefits
provided to Former Employees (other than LTD Participants) in accordance with
procedures mutually agreed to by the Parties.

 

Section 3.08.  Deferred Compensation Plan for Former Employees of Solvay and
Supplemental Pension Plan for Former BASF and Former Solvay Employees.

 

(a)                                 Transfer of Plan Sponsorship to AbbVie. 
Effective as of the Distribution Date, a member of the AbbVie Group shall assume
or retain sponsorship of the Deferred Compensation Plan for Former Employees of
Solvay and the Supplemental Pension Plan for Former BASF and Former Solvay
Employees and, except as otherwise provided in Section 3.08(b), shall be
responsible for all EMA Liabilities thereunder.  Such plans shall be amended,
effective as of the Distribution Date, to reflect such sponsorship and to make
other changes reasonably necessary to effectuate the sponsorship change.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Abbott Retention of Liabilities for Benefits
Due to Abbott Retained Employees and Abbott LTD Participants.  Abbott shall
retain all EMA Liabilities relating to, arising out of, or resulting from the
Deferred Compensation Plan for Former Employees of Solvay and the Supplemental
Pension Plan for Former BASF and Former Solvay Employees with respect to Abbott
Retained Employees and Abbott LTD Participants and their beneficiaries and/or
alternate payees (and, with respect to such Supplemental Pension Plan for Former
BASF and Former Solvay Employees, any other individual on whose behalf EMA
Liabilities are transferred from the Pension Plan for Former BASF and Former
Solvay Employees to the Abbott ARP under Section 3.04(b)(iii)).  Effective as of
or before the Distribution Date, Abbott shall amend or adopt such plans as it
deems necessary to incorporate the provisions necessary to document and provide
for such benefits due to the affected Abbott Retained Employees and Abbott LTD
Participants.  From and after the Distribution Date, no Employee of the Abbott
Group shall participate in or accrue any benefits under the Deferred
Compensation Plan for Former Employees of Solvay and the Supplemental Pension
Plan for Former BASF and Former Solvay Employees.

 

ARTICLE IV

 

NON-U.S. RETIREMENT PLANS

 

Section 4.01.  Establishment of Non-U.S. Retirement Plans and Transfers of
Assets and Liabilities.  Except as mutually agreed upon by the Parties or
required under this Article IV or Article VII, AbbVie shall, or shall cause its
appropriate Affiliate to, establish a pension plan (whether a defined
contribution or defined benefit pension plan) with terms that are substantially
similar to those of the corresponding Non-U.S. Abbott Benefit Plan.

 

(a)                                 Transfer of Non-U.S. Retirement Plan Assets
and Liabilities.  After a Non-U.S. AbbVie Benefit Plan is established, then,
except as otherwise provided in this Agreement, the Assets and EMA Liabilities
determined as of the Distribution Date under the corresponding Non-U.S. Abbott
Benefit Plan attributable to Transferred Non-U.S. Employees (and, with respect
to each of the countries or entities listed in Schedule 4.01(a), AbbVie Former
Employees) who are participants in that plan, along with any other Assets and
EMA Liabilities that AbbVie agrees to assume with respect to such plan, shall be
transferred to the applicable Non-U.S. AbbVie Benefit Plan.  The Non-U.S. Abbott
Benefit Plan shall retain all Assets and EMA Liabilities related to Abbott
Retained Employees, Abbott Former Employees, and, with respect to each of the
countries or entities not listed in Schedule 4.01(a), AbbVie Former Employees.
Assets will be allocated between the plans based on the proportion of EMA
Liabilities borne by each plan.  Except as otherwise mutually agreed upon by the
Parties, such EMA Liabilities will be valued as of the Distribution Date using
the projected benefit obligation based on plan provisions as in effect at the
Distribution Date and applying demographic and other assumptions used in the
most recently completed valuation of the applicable Non-U.S. Abbott Benefit
Plan; provided, however, that all economic assumptions will be updated as of the
Distribution Date.  The transfer amount described above shall be credited or
debited, as applicable, with a pro rata share of the actual investment earnings
or losses allocable to the transfer amount for the period between the
Distribution Date and an assessment date set by Abbott that is as close as
practicable, taking into account the timing and reporting of valuation of the
applicable Non-U.S. Abbott Benefit Plan’s Assets, to the date upon which Assets
equal in value to the transfer amount are actually

 

30

--------------------------------------------------------------------------------


 

transferred from the applicable Non-U.S. Abbott Benefit Plan to the applicable
Non-U.S. AbbVie Benefit Plan.  During this period, with respect to countries or
entities listed in Schedule 4.01(a), benefits for AbbVie Former Employees shall
be paid from the Non-U.S. Abbott Benefit Plan. Except as otherwise mutually
agreed upon by the Parties, the ultimate transfer amount shall be reduced by the
amount of these benefits and credited or debited by the actual investment
earnings or losses from the payment date to the assessment date set by Abbott
above.  Any third party fees, costs or expenses incurred under the applicable
Non-U.S. Abbott Benefit Plan during the period from the Distribution Date to the
assessment date set by Abbott shall be shared by the Parties based on the
proportion of EMA Liabilities borne by the applicable Non-U.S. Abbott Benefit
Plan and the applicable Non-U.S. AbbVie Benefit Plan.  The Parties agree to use
commercially reasonable efforts to accomplish each transfer as soon as
practicable following the Distribution Date and to cooperate with each other to
make such filings and disclosures and obtain such approvals as may be deemed
necessary or advisable in accordance with applicable Law.

 

(b)                                 Non-U.S. AbbVie Retirement Plan Provisions. 
Each Non-U.S. AbbVie Benefit Plan shall provide, except as otherwise provided in
this Agreement or local Conveyance and Assumption Instruments that:

 

(i)                                     Transferred Non-U.S. Employees (and,
with respect to each of the countries or entities listed in Schedule 4.01(a),
AbbVie Former Employees) shall (A) be eligible to participate in the Non-U.S.
AbbVie Benefit Plan to the extent they were eligible to participate in the
corresponding Non-U.S. Abbott Benefit Plan as of the Distribution Date, and
(B) receive credit for vesting, eligibility and benefit service for all service
credited for those purposes under the corresponding Non-U.S. Abbott Benefit Plan
as if that service had been rendered to AbbVie;

 

(ii)                                  the compensation paid by the Abbott Group
to a Transferred Non-U.S. Employee (or, with respect to each of the countries or
entities listed in Schedule 4.01(a), an AbbVie Former Employee) that is
recognized under the Non-U.S. Abbott Benefit Plan shall be credited and
recognized for all applicable purposes under the corresponding Non-U.S. AbbVie
Benefit Plan as though it were compensation from the AbbVie Group; and

 

(iii)                               the accrued benefit of each Transferred
Non-U.S. Employee (or, with respect to each of the countries or entities listed
in Schedule 4.01(a), each AbbVie Former Employee) under the Non-U.S. Abbott
Benefit Plan that is transferred to the corresponding Non-U.S. AbbVie Benefit
Plan pursuant to Section 4.01(a) shall be paid under such Non-U.S. AbbVie
Benefit Plan in accordance with the terms of such Non-U.S. AbbVie Benefit Plan
and applicable Law, with employment by the Abbott Group treated as employment by
the AbbVie Group under the Non-U.S. AbbVie Benefit Plan for purposes of
determining eligibility for optional forms of benefit, early retirement
benefits, or other benefit forms.

 

(c)                                  Subsequent Transfers.  Periodically, at
such times as agreed upon by the Parties after the initial transfer described in
Section 4.01(a), (i) AbbVie shall cause the applicable Non-U.S. AbbVie Benefit
Plan to receive Assets and assume all EMA Liabilities under the applicable
Non-U.S. Abbott Benefit Plan for Post-Distribution AbbVie Employees and other

 

31

--------------------------------------------------------------------------------


 

Employees who cease to be employed by Abbott after the Distribution Date and
become employed by AbbVie during the Transition Period (including Assets and EMA
Liabilities in respect of beneficiaries and/or alternate payees) and the
applicable Non-U.S. Abbott Benefit Plan shall transfer all such Assets and be
relieved of such EMA Liabilities, and (ii) Abbott shall cause the applicable
Non-U.S. Abbott Benefit Plan to receive Assets and assume all EMA Liabilities
under the applicable Non-U.S. AbbVie Benefit Plan for Employees who cease to be
employed by AbbVie after the Distribution Date and become employed by Abbott
during the Transition Period (including Assets and EMA Liabilities in respect of
beneficiaries and/or alternate payees) and the applicable Non-U.S. AbbVie
Benefit Plan shall transfer all such Assets and be relieved of such EMA
Liabilities.  The amount of such Assets to be transferred shall be determined as
provided in Section 4.01(a) and shall be subject to the applicable provisions of
Section 4.01(a).

 

Section 4.02.  Shared Plan Model.

 

(a)                                 AbbVie Participation in Non-U.S. Abbott
Retirement Plans.

 

(i)                                     In each of the countries or entities
listed in Schedule 4.02(a), Abbott shall, or shall cause its appropriate
Affiliate to, permit AbbVie or its appropriate Affiliate to continue to
participate in the Non-U.S. Abbott Benefit Plan providing retirement benefits in
that country after the Distribution.  Except as otherwise mutually agreed upon
by the Parties, such continued participation is subject to the following
requirements: (A) Abbott or its appropriate Affiliate will remain the principal
employer under the plan; (B) Abbott and only Abbott or its appropriate Affiliate
may amend the plan at any time; (C) any third party fees, costs or expenses
shall be shared by the Parties on the basis of their proportionate share of the
EMA Liabilities under the Non-U.S. Abbott Benefit Plan;  (D) Abbott shall
determine the benefit formula or structure under the plan (which shall apply
uniformly to all similarly situated participants); and (E) such continued
participation may not extend beyond two years after the Distribution Date,
unless otherwise mutually agreed by each Party’s head of human resources (or
such individual’s delegate).

 

(ii)                                  At or before the end of the shared plan
period, in each of the countries or entities listed in Schedule 4.02(a), AbbVie
shall, or shall cause its appropriate Affiliate to, establish its own plan or
arrangement to deliver the benefits due to AbbVie Employees (including both
current and former AbbVie Employees) and AbbVie Former Employees under the
applicable Non-U.S. Abbott Benefit Plan or otherwise shall be responsible for
all costs incurred by the Parties in connection with winding up or terminating
the participation of AbbVie or its appropriate Affiliate in the Non-U.S. Abbott
Benefit Plan.  Following the establishment of the Non-U.S. AbbVie Benefit Plan,
the Assets and EMA Liabilities of the Non-U.S. Abbott Benefit Plan attributable
to AbbVie Employees (including both current and former AbbVie Employees) and
AbbVie Former Employees who are participants in that plan shall be transferred
to the applicable Non-U.S. AbbVie Benefit Plan.  Assets will be allocated
between the plans based on the proportion of EMA Liabilities borne by each plan.
 Except as otherwise mutually agreed upon by the Parties, such EMA Liabilities
will be valued as of the Distribution Date using the projected unit credit
method based on plan provisions as in effect at the Distribution Date and
applying the demographic and other assumptions used in the most recently
completed valuation of the applicable Non-U.S.

 

32

--------------------------------------------------------------------------------


 

Abbott Benefit Plan; provided, however, that all economic assumptions will be
updated as of the Distribution Date.  The transfer amount described above shall
be credited or debited, as applicable, with a pro rata share of the actual
investment earnings or losses allocable to the transfer amount for the period
between the establishment of the Non-U.S. AbbVie Benefit Plan and an assessment
date set by Abbott that is as close as practicable, taking into account the
timing and reporting of valuation of the applicable Non-U.S. Abbott Benefit
Plan’s Assets, to the date upon which Assets equal in value to the transfer
amount are actually transferred from the applicable Non-U.S. Abbott Benefit Plan
to the applicable Non-U.S. AbbVie Benefit Plan.  During this period, benefits
for former AbbVie Employees and AbbVie Former Employees shall be paid from the
Non-U.S. Abbott Benefit Plan. Except as otherwise mutually agreed upon by the
Parties, the ultimate transfer amount shall be reduced by the amount of these
benefits and credited or debited by the actual investment earnings or losses
from the payment date to the assessment date set by Abbott above.  Any third
party fees, costs or expenses incurred under the applicable Non-U.S. Abbott
Benefit Plan during the period from the establishment of the Non-U.S. AbbVie
Benefit Plan to the assessment date set by Abbott shall be shared by the Parties
based on the proportion of EMA Liabilities borne by the applicable Non-U.S.
Abbott Benefit Plan and the applicable Non-U.S. AbbVie Benefit Plan.  The
Parties agree to use commercially reasonable efforts to accomplish each transfer
as soon as practicable following the establishment of the Non-U.S. AbbVie
Benefit Plan and to cooperate with each other to make such filings and
disclosures and obtain such approvals as may be deemed necessary or advisable in
accordance with applicable Law.  Such transfers and any actuarial assumptions
shall be subject to such minimum consents, approvals and other legal
requirements as may apply under applicable Law, including, if required, the
consent of any affected plan participant or any other third party.

 

(b)                                 Non-U.S. Abbott Retirement Plan Provisions. 
Each Non-U.S. Abbott Benefit Plan described in Section 4.02(a) shall provide,
except as otherwise provided in this Agreement that:

 

(i)                                     AbbVie Employees shall (A) be eligible
to participate in the Non-U.S. Abbott Benefit Plan to the extent they were
eligible to participate in such plan immediately prior to the Distribution Date,
and (B) receive credit for vesting, eligibility and benefit service for all
service with AbbVie during the shared plan period as if that service had been
rendered to Abbott;

 

(ii)                                  the compensation paid by the AbbVie Group
to an AbbVie Employee during the shared plan period shall be credited and
recognized for all applicable purposes under the corresponding Non-U.S. Abbott
Benefit Plan as though it were compensation from the Abbott Group; and

 

(iii)                               the accrued benefit of each AbbVie Employee
under the Non-U.S. Abbott Benefit Plan shall be paid at the time and in a form
provided under such plan, with employment by the AbbVie Group during the shared
plan period treated as employment by the Abbott Group under the Non-U.S. Abbott
Benefit Plan for purposes of determining eligibility for optional forms of
benefit, early retirement benefits, or other benefit forms.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Subsequent Transfers.  Periodically, at
such times as agreed upon by the Parties after the initial transfer described in
Section 4.02(a), (i) AbbVie shall cause the applicable Non-U.S. AbbVie Benefit
Plan to receive Assets and assume all EMA Liabilities under the applicable
Non-U.S. Abbott Benefit Plan for Post-Distribution AbbVie Employees and other
Employees who cease to be employed by Abbott after the Distribution Date and
become employed by AbbVie during the Transition Period (including Assets and EMA
Liabilities in respect of beneficiaries and/or alternate payees) and the
applicable Non-U.S. Abbott Benefit Plan shall transfer all such Assets and be
relieved of such EMA Liabilities, and (ii) Abbott shall cause the applicable
Non-U.S. Abbott Benefit Plan to receive Assets and assume all EMA Liabilities
under the applicable Non-U.S. AbbVie Benefit Plan for Employees who cease to be
employed by AbbVie after the Distribution Date and become employed by Abbott
during the Transition Period (including Assets and EMA Liabilities in respect of
beneficiaries and/or alternate payees) and the applicable Non-U.S. AbbVie
Benefit Plan shall transfer all such Assets and be relieved of such EMA
Liabilities.  The amount of such Assets to be transferred shall be determined as
provided in Section 4.02(a) and shall be subject to the applicable provisions of
Section 4.02(a).

 

Section 4.03.  Overseas Managers Pension Plan and Territorial Pension Plan.

 

(a)                                 Establishment of AbbVie OMPP and AbbVie
TPP.  Effective as of or before the Distribution Date, AbbVie shall establish
the AbbVie OMPP and the AbbVie TPP, with terms substantially similar to those of
the Abbott OMPP or the Abbott TPP, as applicable, as of the Distribution Date.

 

(b)                                 OMPP and TPP Liabilities.  AbbVie shall, and
shall cause the AbbVie OMPP and the AbbVie TPP to, assume all EMA Liabilities
for all obligations under the Abbott OMPP or the Abbott TPP, as applicable, for
the benefits for Transferred Employees, and Abbott and the Abbott OMPP and the
Abbott TPP shall be relieved of all EMA Liabilities for those benefits.  Abbott
shall retain the EMA Liabilities for all obligations under the Abbott OMPP and
the Abbott TPP for the benefits for Abbott Retained Employees and Former
Employees, but shall share with AbbVie the cost of benefits provided to Former
Employees in accordance with procedures mutually agreed to by the Parties.

 

(c)                                  AbbVie OMPP and AbbVie TPP as of the
Distribution Date.  As of the Distribution Date, the AbbVie OMPP and the AbbVie
TPP shall provide that:

 

(i)                                     Transferred Employees who are
participants in the AbbVie OMPP or the AbbVie TPP, as applicable, shall receive
credit for vesting, eligibility, and benefit service for all service credited
for those purposes under the Abbott OMPP or the Abbott TPP, as applicable, as if
that service had been rendered to AbbVie;

 

(ii)                                  the compensation paid by the Abbott Group
to a Transferred Employee which was recognized under the Abbott OMPP or the
Abbott TPP shall be credited and recognized for all applicable purposes under
the AbbVie OMPP or the AbbVie TPP, as applicable, as though it were compensation
from the AbbVie Group; and

 

(iii)                               following the Distribution Date, the AbbVie
OMPP and the AbbVie TPP shall not be amended in any manner that would reduce the
accrued benefit (including any early retirement subsidy) of any Transferred
Employee.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Abbott OMPP and Abbott TPP after
Distribution Date.  From and after the Distribution Date, no AbbVie Employees
(other than Post-Distribution Transferred Employees) shall participate in or
accrue any benefits under the Abbott OMPP or the Abbott TPP.

 

ARTICLE V

 

WELFARE AND FRINGE BENEFIT PLANS

 

Section 5.01.  U.S. Health and Welfare Plans.

 

(a)                                 Establishment of AbbVie Health and Welfare
Plans.  Effective as of or before the Distribution Date, AbbVie shall establish
the AbbVie Health and Welfare Plans, with terms substantially similar to those
of the corresponding Abbott Health and Welfare Plans as of the Distribution Date
unless otherwise provided in this Article V.

 

(b)                                 Waiver of Conditions; Benefit Maximums.
AbbVie shall use commercially reasonable efforts to cause the AbbVie Health and
Welfare Plans to:

 

(i)                                     with respect to initial enrollment
following the applicable Transfer Date, waive

 

(A)                               all limitations as to preexisting conditions,
exclusions, and service conditions with respect to participation and coverage
requirements applicable to any Transferred Employee or AbbVie LTD Participant,
other than limitations that were in effect with respect to the Transferred
Employee or the AbbVie LTD Participant under the applicable Abbott Health and
Welfare Plan as of immediately prior to such individual’s Transfer Date, and

 

(B)                               any waiting period limitation or evidence of
insurability requirement applicable to a Transferred Employee or AbbVie LTD
Participant other than limitations or requirements that were in effect with
respect to such Transferred Employee or AbbVie LTD Participant under the
applicable Abbott Health and Welfare Plan as of immediately prior to such
individual’s Transfer Date; and

 

(ii)                                  take into account

 

(A)                               with respect to aggregate annual, lifetime, or
similar maximum benefits available under the AbbVie Health and Welfare Plans, a
Transferred Employee’s or AbbVie LTD Participant’s prior claim experience under
the Abbott Health and Welfare Plans and any Benefit Plan that provides leave
benefits; and

 

(B)                               any eligible expenses incurred by a
Transferred Employee or AbbVie LTD Participant and his or her covered dependents
during the portion of the plan year of the applicable Abbott Health and Welfare
Plan ending on the applicable Transfer Date to be taken into account under such
AbbVie Health and

 

35

--------------------------------------------------------------------------------


 

Welfare Plan for purposes of satisfying all deductible, coinsurance, and maximum
out-of-pocket requirements applicable to such Transferred Employee or AbbVie LTD
Participant and his or her covered dependents for the applicable plan year as if
such amounts had been paid in accordance with such AbbVie Health and Welfare
Plan.

 

(c)                                  Spousal Transition Issues. The Abbott Group
and the AbbVie Group will cooperate to develop uniform guidelines intended to
ensure that, to the extent commercially reasonable, from the Distribution Date
through December 31, 2013, Employees who are married to each other or who are
domestic partners as of the Distribution Date do not incur additional aggregate
cost, or derive additional aggregate benefit, under the Health and Welfare Plans
of the Parties solely because one such Employee is an Abbott Retained Employee
and the other is a Transferred Employee.

 

(d)                                 Allocation of Health and Welfare Assets and
Liabilities.

 

(i)                                     General Principles.  Except as otherwise
specifically provided in this Agreement, Abbott shall retain all EMA Liabilities
relating to Incurred Claims under the Abbott Health and Welfare Plans, and shall
also retain Assets (including, without limitation, Medicare reimbursements,
pharmaceutical rebates, and similar items) associated with such Incurred Claims.
AbbVie shall be responsible for all EMA Liabilities relating to Incurred Claims
under any AbbVie Health and Welfare Plan and shall also retain Assets
(including, without limitation, Medicare reimbursements, pharmaceutical rebates,
and similar items) associated with such Incurred Claims.

 

(ii)                                  Disability Benefits.   Notwithstanding any
other provision hereof, Abbott shall be responsible for Incurred Claims
(including ongoing benefit payments) of Abbott Retained Employees and Abbott
Former Employees for short- and long-term disability benefits, regardless of
when the applicable Incurred Claim was incurred, and AbbVie shall be responsible
for Incurred Claims (including ongoing benefit payments) of AbbVie Employees and
AbbVie Former Employees for short- and long-term disability benefits, regardless
of when the applicable Incurred Claim was incurred.

 

(iii)                               Flexible Spending Accounts.  The Parties
shall use commercially reasonable efforts to ensure that, effective as of the
Distribution Date, (A) the health care and dependent care flexible spending
accounts of Transferred Employees (whether positive or negative) (the
“Transferred Flexible Spending Account Balances”) under the applicable Abbott
Health and Welfare Plan shall be transferred to the corresponding AbbVie Health
and Welfare Plan; (B) the elections, contribution levels and coverage of the
applicable Transferred Employees shall apply under the AbbVie Health and Welfare
Plan in the same manner as under the corresponding Abbott Health and Welfare
Plan; and (C) the applicable Transferred Employees shall be eligible for
reimbursement from the AbbVie Health and Welfare Plan on the same basis and the
same terms and conditions as under the corresponding Abbott Health and Welfare
Plan.  As soon as practicable after the Distribution Date, and in any event
within 30 business days after the amount of the Transferred Flexible Spending
Account Balances is determined, Abbott shall pay AbbVie the net aggregate amount
of the Transferred Flexible Spending Account Balances, if such amount is
positive, and AbbVie shall pay Abbott the net aggregate amount of the

 

36

--------------------------------------------------------------------------------


 

Transferred Flexible Spending Account Balances, if such amount is negative. 
With respect to Transferred Employees whose Transfer Date occurs after the
Distribution Date, the Parties shall cooperate in good faith to provide for
transfers and/or reimbursement after the applicable Transfer Date with respect
to the health care and dependent care flexible spending accounts of such
Transferred Employees in accordance with procedures mutually agreed to by the
Parties.

 

(iv)                              Retiree Health Care Plan and Retiree Life
Insurance Plan.  Notwithstanding any other provision hereof, Abbott shall retain
the EMA Liabilities and responsibility for all obligations under the Abbott
Retiree Health Care Plan and the Abbott Retiree Life Insurance Plan for benefits
due to Abbott Retained Employees and Former Employees (other than AbbVie LTD
Participants), and shall also retain Assets, including, without limitation,
Medicare reimbursements, pharmaceutical rebates, and similar items, associated
with such benefits, but shall share with AbbVie the cost of benefits provided to
Former Employees (other than LTD Participants) under the Abbott Retiree Health
Care Plan and the Abbott Retiree Life Insurance Plan in accordance with
procedures mutually agreed to by the Parties.

 

(e)                                  Abbott Health and Welfare Plans after
Distribution Date.  Transferred Employees shall cease to participate in the
Abbott Health and Welfare Plans effective as of their respective Transfer Dates.

 

(f)                                   401(h) Account.  Abbott shall retain all
Assets associated with the 401(h) account associated with the Abbott ARP.

 

Section 5.02.  COBRA and HIPAA.  Abbott shall continue to be responsible for
compliance with the health care continuation requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the Abbott Health and Welfare Plans with respect to any (a) Abbott
Retained Employees and any Former Employees (and their covered dependents) who
incur a qualifying event under COBRA on, prior to, or following the Distribution
Date, (b) any AbbVie Employees who do not become Transferred Employees (and
their covered dependents) who incur a qualifying event under COBRA on, prior to,
or following the Distribution Date, and (c) any other AbbVie Employees (and
their covered dependents), with respect to qualifying events under COBRA
incurred prior to or on the applicable Transfer Date.  AbbVie shall assume
responsibility for compliance with the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the AbbVie Health and Welfare Plans with respect to
any Transferred Employees (and their covered dependents) who incur a qualifying
event or loss of coverage under the Abbott Health and Welfare Plans and/or the
AbbVie Health and Welfare Plans after their respective Transfer Dates.  The
Parties agree that the consummation of the transactions contemplated by the
Separation and Distribution Agreement shall not constitute a COBRA qualifying
event for any purpose of COBRA.

 

Section 5.03.  U.S. Life Insurance Trust.  Effective as of the Distribution
Date, AbbVie shall establish the AbbVie Life Insurance Trust and shall take all
actions reasonably necessary to ensure that the AbbVie Life Insurance Trust
satisfies the requirements of Code Section 501(c)(9) and is exempt from taxation
under Code Section 501(a), including, but not limited to, filing any required
determination letter filing with the Internal Revenue Service. Effective as of
the

 

37

--------------------------------------------------------------------------------

 

Distribution Date, after making appropriate adjustment for any incurred but not
reported claims payable from the Abbott Life Insurance Trust, Abbott shall cause
the Abbott Life Insurance Trust to transfer to the AbbVie Life Insurance Trust
any remaining Assets and reserves under the Abbott Life Insurance Trust which
are attributable to contributions by Transferred Employees.  The Parties shall
each take any and all actions as they deem necessary or appropriate to ensure
that the transfer of Assets and reserves from the Abbott Life Insurance Trust to
the AbbVie Life Insurance Trust does not result in any adverse tax consequences
to the Abbott Life Insurance Trust or the AbbVie Life Insurance Trust, Abbott,
AbbVie, or any participants or beneficiaries under the Abbott Life Insurance
Trust or the AbbVie Life Insurance Trust.  The Parties shall cooperate with each
other to carry out the provisions of this Section 5.03.

 

Section 5.04.  Vacation, Holidays and Leaves of Absence. Effective as of the
applicable Transfer Date, AbbVie shall assume all EMA Liabilities of the Abbott
Group with respect to vacation, holiday, annual leave or other leave of absence,
and required payments related thereto, for each AbbVie Employee.  Abbott shall
retain all EMA Liabilities with respect to vacation, holiday, annual leave or
other leave of absence, and required payments related thereto, for each Abbott
Retained Employee.

 

Section 5.05.  Severance and Unemployment Compensation. Effective as of the
Distribution Date, AbbVie shall be responsible for any and all EMA Liabilities
to, or relating to, AbbVie Employees and AbbVie Former Employees in respect of
severance and unemployment compensation, regardless of whether the event giving
rise to the EMA Liability occurred prior to, on, or following the Distribution
Date.  Abbott shall be responsible for any and all EMA Liabilities to, or
relating to, Abbott Retained Employees and Abbott Former Employees in respect of
severance and unemployment compensation, regardless of whether the event giving
rise to the EMA Liability occurred prior to, on, or following the Distribution
Date.

 

Section 5.06.  Workers’ Compensation.  With respect to claims for workers
compensation in the United States, (a) the AbbVie Group shall be responsible for
claims in respect of AbbVie Employees and AbbVie Former Employees, whether
occurring prior to, on or following the Distribution Date, and (b) the Abbott
Group shall be responsible for all claims in respect of Abbott Retained
Employees and Abbott Former Employees, whether occurring prior to, on or
following the Distribution Date.

 

Section 5.07.  Non-U.S. Shared Health and Welfare Plans.

 

(a)                                 Shared Health and Welfare Plans.  To the
extent that, following the Distribution Date, there is any Benefit Plan pursuant
to which health and welfare benefits are provided to Employees of both the
Abbott Group and the AbbVie Group who work primarily outside of the United
States, the Parties shall, or shall cause their appropriate Affiliates to, share
the costs for such shared plan, except as otherwise mutually agreed upon by the
Parties.  Any Abbott or AbbVie Affiliate may withdraw from or otherwise cease to
participate in any such shared plan following the Distribution Date upon at
least 90 days’ advance written notice to the other participating employer(s) of
such withdrawal or cessation.

 

(b)                                 Multi-National Pooling Arrangements.  For
purposes of this provision, the term “multi-national pooling arrangement” means
a contract or arrangement that facilitates the purchase or provision of employee
benefits.  Abbott shall retain all Assets (including, without

 

38

--------------------------------------------------------------------------------


 

limitation, rights to dividends and similar items) with respect to employee
benefits-related pooling contracts to which Abbott is a party or under which
Abbott pays the premiums.  From and after the Distribution Date, AbbVie shall
retain all Assets (including, without limitation, rights to dividends and
similar items) with respect to employee benefits-related pooling contracts to
which AbbVie is a party or under which AbbVie pays the premiums.

 

ARTICLE VI

 

EQUITY, INCENTIVE, AND EXECUTIVE COMPENSATION PROGRAMS

 

Section 6.01.  Equity Incentive Programs.

 

(a)                                 The Parties shall use commercially
reasonable efforts to take all actions necessary or appropriate so that each
outstanding Abbott Option, Abbott Restricted Stock Award, or Abbott RSU Award
granted under an Abbott Stock Program shall be adjusted as set forth in this
Section 6.01.

 

(i)                                     Abbott Options. As determined by the
Abbott Compensation Committee pursuant to its authority under the applicable
Abbott Stock Program, each Abbott Option, regardless of by whom held, whether
vested or unvested, shall be converted on the Distribution Date into both an
Adjusted Abbott Option and an AbbVie Option and shall, except as otherwise
provided in this Section 6.01, be subject to the same terms and conditions
(including with respect to vesting) after the Distribution Date as applicable to
such Abbott Option immediately prior to the Distribution Date; provided,
however, that from and after the Distribution Date:

 

(A)                               the number of Abbott Common Shares subject to
such Adjusted Abbott Option, rounded down to the nearest whole share, shall be
equal to the product obtained by multiplying (1) the number of Abbott Common
Shares subject to such Abbott Option immediately prior to the Distribution Date
times (2) the Abbott Value Factor and times (3) the Abbott Ratio;

 

(B)                               the number of shares of AbbVie Common Stock
subject to such AbbVie Option, rounded down to the nearest whole share, shall be
equal to the product obtained by multiplying (1) the number of Abbott Common
Shares subject to the Abbott Option immediately prior to the Distribution Date
times (2) the AbbVie Value Factor and times (3) the AbbVie Ratio;

 

(C)                               the per share exercise price of such Adjusted
Abbott Option, rounded up to the nearest hundredth of a cent, shall be equal to
the quotient obtained by dividing (1) the per share exercise price of such
Abbott Option immediately prior to the Distribution Date by (2) the Abbott
Ratio; and

 

(D)                               the per share exercise price of such AbbVie
Option, rounded up to the nearest hundredth of a cent, shall be equal to the
quotient obtained by dividing (1) the per share exercise price of the Abbott
Option immediately prior to the Distribution Date by (2) the AbbVie Ratio;

 

39

--------------------------------------------------------------------------------


 

provided, however, that the exercise price, the number of Abbott Common Shares
and shares of AbbVie Common Stock subject to such options, and the terms and
conditions of exercise of such options shall be determined in a manner
consistent with the requirements of Code Section 409A; provided, further, that,
in the case of any Abbott Option to which Code Section 421 applies by reason of
its qualification under Code Section 422 as of immediately prior to the
Distribution Date, the exercise price, the number of Abbott Common Shares and
shares of AbbVie Common Stock subject to such option, and the terms and
conditions of exercise of such option shall be determined in a manner consistent
with the requirements of Code Section 424(a).

 

(ii)                                  Abbott Restricted Stock Awards. Each
holder of an outstanding Abbott Restricted Stock Award immediately prior to the
Distribution Date shall receive, as of the Distribution Date, an AbbVie
Restricted Stock Award for such number of shares as determined by applying the
Distribution Ratio in the same way as if the outstanding Abbott Restricted Stock
Award were comprised of fully vested Abbott Common Shares as of the Distribution
Date. Except as set forth in this Section 6.01(a)(ii), the Adjusted Abbott
Restricted Stock Award and the AbbVie Restricted Stock Award issued in
accordance with this Section 6.01(a)(ii) both shall be subject to substantially
the same terms and conditions (including with respect to vesting, except to the
extent that performance vesting requirements are adjusted as a result of the
Distribution) immediately following the Distribution Date as applicable to the
Abbott Restricted Stock Award immediately prior to the Distribution Date. 
Notwithstanding the foregoing, as of the Distribution Date each
performance-based Abbott Restricted Stock Award granted on December 1, 2012
shall be converted in full into an AbbVie Restricted Stock Award as provided in
the applicable award agreement.

 

(iii)                               Abbott RSU Awards. Each holder of an
outstanding Abbott RSU Award immediately prior to the Distribution Date shall
receive, as of the Distribution Date, an AbbVie RSU Award in such number of
units as determined by applying the Distribution Ratio in the same way as if the
outstanding Abbott RSU Award were comprised of fully vested Abbott Common Shares
as of the Distribution Date. Except as set forth in this Section 6.01(a)(iii),
the Adjusted Abbott RSU Award and the AbbVie RSU Award issued in accordance with
this Section 6.01(a)(iii) both shall be subject to substantially the same terms
and conditions (including with respect to vesting, except to the extent that
performance vesting requirements are adjusted as a result of the Distribution)
immediately following the Distribution Date as applicable to the Abbott RSU
Award immediately prior to the Distribution Date.

 

(b)                                 Miscellaneous Award Terms.  After the
Distribution Date, Adjusted Abbott Awards, regardless of by whom held, shall be
settled by Abbott, and AbbVie Awards, regardless of by whom held, shall be
settled by AbbVie; provided, however, that Abbott shall be responsible for any
dividend equivalent payments with respect to Adjusted Abbott RSU Awards and
AbbVie RSU Awards held by Abbott Retained Employees or Abbott Former Employees,
and AbbVie shall be responsible for any dividend equivalent payments with
respect to Adjusted Abbott RSU Awards and AbbVie RSU Awards held by AbbVie
Employees or AbbVie Former Employees.  Except as otherwise provided in this
Agreement (such as in Section 2.02 or Section 6.01(e)), with respect to grants
adjusted pursuant to this Section 6.01, (i) employment with the

 

40

--------------------------------------------------------------------------------


 

Abbott Group shall be treated as employment with AbbVie with respect to AbbVie
Awards held by Abbott Retained Employees, and (ii) employment with the AbbVie
Group shall be treated as employment with Abbott with respect to Adjusted Abbott
Awards held by AbbVie Employees.  In addition, none of the Separation, the
Distribution, or any employment transfer described in Section 2.04(b) shall
constitute a termination of employment for any Employee for purposes of any
Adjusted Abbott Award or any AbbVie Award.  Following the Distribution Date, for
any award adjusted under this Section 6.01, any reference to a “change in
control,” “change of control” or similar definition in an award agreement,
employment agreement or Abbott Stock Program applicable to such award (A) with
respect to Adjusted Abbott Awards, shall be deemed to refer to a “change in
control,” “change of control” or similar definition as set forth in the
applicable award agreement, employment agreement or Abbott Stock Program (an
“Abbott Change of Control”), and (B) with respect to AbbVie Awards, shall be
deemed to refer to a “Change in Control” as defined in the AbbVie ISP (an
“AbbVie Change of Control”).  Without limiting the foregoing, with respect to
provisions related to vesting of awards, an Abbott Change of Control shall be
treated as an AbbVie Change of Control for purposes of AbbVie Awards held by
Abbott Retained Employees, and an AbbVie Change of Control shall be treated as
an Abbott Change of Control for purposes of Adjusted Abbott Awards held by
AbbVie Employees.

 

(c)                                  Tax Reporting and Withholding.  Following
the Distribution Date, and for the duration of the applicable U.S. Transition
Services Agreement or Ex-U.S. Transition Services Agreement provisions under
which Abbott provides payroll services for AbbVie, it is expected that
(i) Abbott will be responsible for all income, payroll and other tax remittance
and reporting related to income of Abbott Retained Employees, Abbott Former
Employees, and individuals who are or were Abbott non-employee directors in
respect of Adjusted Abbott Awards and AbbVie Awards; and (ii) AbbVie will be
responsible for all income, payroll and other tax remittance and reporting
related to income of AbbVie Employees and AbbVie Former Employees in respect of
Adjusted Abbott Awards and AbbVie Awards.  Abbott or AbbVie, as applicable,
shall facilitate performance by the other Party of its obligations hereunder by
promptly remitting amounts or shares withheld in conjunction with a transfer of
shares or cash, either (as mutually agreed by the Parties) directly to the
applicable taxing authority or to the other Party for remittance to such taxing
authority. The Parties will cooperate and communicate with each other and with
third-party providers to effectuate withholding and remittance of taxes, as well
as required tax reporting, in a timely, efficient and appropriate manner.

 

(d)                                 Registration and Other Regulatory
Requirements.  AbbVie agrees to file Form S-1 and Form S-8 registration
statements with respect to, and to cause to be registered pursuant to the
Securities Act, the shares of AbbVie Common Stock authorized for issuance under
the AbbVie ISP, as required pursuant to the Securities Act, before the date of
issuance of any shares of AbbVie Common Stock pursuant to the AbbVie ISP.  The
Parties shall take such additional actions as are deemed necessary or advisable
to effectuate the foregoing provisions of this Section 6.01, including
compliance with securities Laws and other legal requirements associated with
equity compensation awards in affected non-U.S. jurisdictions.  Abbott agrees to
facilitate the adoption and approval of the AbbVie ISP consistent with the
requirements of Treasury Regulations Section 1.162-27(f)(4)(iii).

 

(e)                                  Abbott Equity-Based Awards in Certain
Non-U.S. Jurisdictions.  Notwithstanding the foregoing provisions of this
Section 6.01, the Parties may mutually agree, in

 

41

--------------------------------------------------------------------------------


 

their sole discretion, not to adjust certain outstanding Abbott equity-based
awards pursuant to the foregoing provisions of this Section 6.01, where those
actions would create or trigger adverse legal, accounting or tax consequences
for Abbott, AbbVie, and/or the affected non-U.S. award holders. In such
circumstances, Abbott and/or AbbVie may take any action necessary or advisable
to prevent any such adverse legal, accounting or tax consequences, including,
but not limited to, agreeing that the outstanding Abbott equity-based awards of
the affected non-U.S. award holders shall terminate in accordance with the terms
of the Abbott Stock Programs and the underlying award agreements, in which case
AbbVie or Abbott, as applicable, shall equitably compensate the affected
non-U.S. award holders in an alternate manner determined by AbbVie or Abbott, as
applicable, in its sole discretion, or apply an alternate adjustment method.
  Where and to the extent required by applicable Law or tax considerations
outside the United States, the adjustments described in this Section 6.01 shall
be deemed to have been effectuated immediately prior to the Distribution Date.

 

Section 6.02.  Employee Stock Purchase Plan.

 

(a)                                 Abbott ESPP.  The administrator of the
Abbott ESPP shall take all actions necessary and appropriate to provide that:
(i) the Purchase Cycle during which the Distribution Date is to occur shall end
at a reasonable time before the Distribution Date to allow participants to
purchase Abbott Common Shares under the Abbott ESPP prior to the Distribution
Date; (ii) all participant payroll deductions and other contributions under the
Abbott ESPP shall cease on or before the Purchase Date described in clause
(i) of this paragraph; (iii) Transferred Non-U.S. Employees in the Abbott ESPP
shall not be eligible to participate in any future Purchase Cycles that begin
following the Distribution Date; (iv) any cash remaining in the Abbott ESPP
account of any Transferred Non-U.S. Employee described in clause (iii) shall be
refunded to such Transferred Non-U.S. Employee without interest as soon as
administratively practicable; and (v) the next following Purchase Cycle shall be
established by the administrator of the Abbott ESPP in its sole discretion. For
purposes of this paragraph, the administrator of the Abbott ESPP may establish
an alternate Purchase Cycle ending date for a sub-plan of the Abbott ESPP, as it
determines to be necessary or advisable to accommodate the operation and
administration of the sub-plan.

 

(b)                                 Establishment of AbbVie ESPP.  Effective as
of or before the Distribution Date, AbbVie shall establish the AbbVie ESPP, with
terms substantially similar to those of the Abbott ESPP as of the Distribution
Date; provided, however, that AbbVie may delay implementation of the AbbVie ESPP
in one or more countries to the extent necessary to complete those actions and
undertakings that AbbVie, in its sole discretion, determines to be necessary or
advisable to comply with applicable Law.

 

Section 6.03.  Annual Incentive Plans.

 

(a)                                 Annual Bonuses Generally.  The AbbVie Group
shall be responsible for all annual bonus payments to Transferred Employees in
respect of any plan year, the payment date for which occurs on or after the
applicable Transferred Employee’s Transfer Date.

 

42

--------------------------------------------------------------------------------


 

(b)                                 U.S. Abbott Laboratories Cash Profit Sharing
Plan.

 

(i)                                     Effective as of or before the
Distribution Date, AbbVie shall establish the AbbVie Cash Profit Sharing Plan,
with terms substantially similar, subject to Section 6.03(b)(iii), to the Abbott
Cash Profit Sharing Plan as in effect immediately prior to the Distribution
Date.

 

(ii)                                  The AbbVie Cash Profit Sharing Plan shall
provide that Transferred Employees shall be eligible to participate in the
AbbVie Cash Profit Sharing Plan beginning on the applicable Transfer Date to the
same extent that they were eligible to participate in the Abbott Cash Profit
Sharing Plan immediately prior to such Transfer Date.

 

(iii)                               Each Transferred Employee who participated
in the Abbott Cash Profit Sharing Plan prior to the Distribution Date with
respect to the plan year commencing on October 1, 2012 and who is eligible to
receive payment in respect of such plan year pursuant to the terms of the AbbVie
Cash Profit Sharing Plan (treating service with the Abbott Group as if with the
AbbVie Group) shall be entitled to receive from AbbVie a cash payment in
accordance with the AbbVie Cash Profit Sharing Plan for such plan year (treating
compensation paid by the Abbott Group as if paid by the AbbVie Group, for
purposes of determining eligible compensation for the plan year).  AbbVie shall
make all determinations of performance and all payment calculations under this
Section 6.03(b) and shall be solely responsible for all payments to or with
respect to Transferred Employees hereunder.

 

Section 6.04.  Performance Incentive Plan and Management Incentive Plan.

 

(a)                                 Establishment of AbbVie Performance
Incentive Plan and Management Incentive Plan.  Effective as of or before the
Distribution Date, AbbVie shall establish the AbbVie 2013 Performance Incentive
Plan and the AbbVie 2013 Management Incentive Plan, with terms and funding
arrangements substantially similar to those of the Abbott Performance Incentive
Plan and the Abbott Management Incentive Plan as of the Distribution Date.

 

(b)                                 Transfers from Abbott Performance Incentive
Plan and Management Incentive Plan.  As of or as soon as practicable after the
Distribution Date, the Parties shall cooperate to cause the accounts of AbbVie
Employees and AbbVie LTD Participants participating in the Abbott Performance
Incentive Plan or the Abbott Management Incentive Plan to be transferred to the
corresponding AbbVie plan established under Section 6.04(a).  AbbVie shall
(i) credit each such AbbVie Employee’s or AbbVie LTD Participant’s account with
(A) the amount in such AbbVie Employee’s account deferred by such AbbVie
Employee into the Abbott Performance Incentive Plan or the Abbott Management
Incentive Plan as of the Distribution Date, plus (B) any employer contributions,
whether vested or unvested, in relation to the amount described in (A),
including, in each case, any earnings thereon, and (ii) recognize and honor all
deferral and distribution elections made by such individual.  No AbbVie Employee
shall participate in or accrue any benefits under the Abbott Performance
Incentive Plan or the Abbott Management Incentive Plan on or after the
Distribution Date.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Performance Incentive Plan and Management
Incentive Plan Liabilities.  As of the Distribution Date, AbbVie shall, and
shall cause the AbbVie Performance Incentive Plan or the AbbVie Management
Incentive Plan, as applicable, to assume all EMA Liabilities for all obligations
under the Abbott Performance Incentive Plan or the Abbott Management Incentive
Plan, as applicable, for the benefits of AbbVie Employees and AbbVie LTD
Participants determined as of the Distribution Date, and Abbott and the Abbott
Performance Incentive Plan or the Abbott Management Incentive Plan, as
applicable, shall be relieved of all EMA Liabilities for those benefits.  Abbott
shall retain the EMA Liabilities for all obligations under the Abbott
Performance Incentive Plan or the Abbott Management Incentive Plan for the
benefits for Abbott Retained Employees and Former Employees (other than AbbVie
LTD Participants), but shall share with AbbVie the cost of benefits provided to
Former Employees (other than LTD Participants) under the Abbott Performance
Incentive Plan or the Abbott Management Incentive Plan in accordance with
procedures mutually agreed to by the Parties.

 

Section 6.05.  Directors’ Fee Plan.  Effective as of or before the Distribution
Date, AbbVie shall establish the AbbVie Directors’ Fee Plan, with terms and
funding arrangements substantially similar to those of the Abbott Directors’ Fee
Plan as of the Distribution Date.  Abbott shall retain the EMA Liabilities for
all obligations under the Abbott Directors’ Fee Plan, but shall share with
AbbVie the cost of benefits provided thereunder to any individuals in respect of
service prior to the Distribution Date in accordance with procedures mutually
agreed to by the Parties.  Each participant in the Abbott Directors’ Fee Plan
with an outstanding Stock Account (as defined in the Abbott Directors’ Fee Plan)
balance as of the Distribution Date, shall, as of the Distribution Date, be
credited under such plan with notional shares of AbbVie Common Stock in an
amount determined by applying the Distribution Ratio in the same manner as if
the Common Stock Units (as defined in the Abbott Directors’ Fee Plan) in such
Stock Account were actual Abbott Common Shares.  The notional shares of AbbVie
Common Stock so credited shall be subject to substantially the same terms and
conditions that apply to the Common Stock Units, except that they shall relate
to shares of AbbVie Common Stock rather than to Abbott Common Shares.

 

Section 6.06.  Grantor Trusts.  Certain Transferred Employees and AbbVie LTD
Participants who are participating in the Abbott SERP, the Abbott KSP, the
Abbott Performance Incentive Plan, and/or the Abbott Management Incentive Plan,
as applicable, have established grantor trusts in connection with such plans. 
Prior to the Distribution Date, the Parties shall use commercially reasonable
efforts to cause each grantor trust under such plans to be amended to provide
that (a) AbbVie is the administrator of such trust and (b) distribution of
amounts under such trusts is made by reference to termination of employment with
the AbbVie Group and not termination of employment with the Abbott Group.

 

ARTICLE VII

 

PUERTO RICO PLANS

 

Section 7.01.  Puerto Rico Retirement Plans.

 

(a)                                 Retention of Plan Sponsorship by AbbVie PR. 
Effective as of the Distribution Date, AbbVie PR shall continue sponsorship of
the AbbVie PR Pension Plan.  The plan and the related trust agreement shall be
amended, effective as of or prior to the Distribution

 

44

--------------------------------------------------------------------------------


 

Date, to reflect the name change, and to make other changes to effectuate such
sponsorship continuation.

 

(b)                                 Establishment of the Abbott PR Retirement
Plan — New.  Effective as of or before the Distribution Date, Abbott PR shall
establish the Abbott PR Retirement Plan — New, which shall be substantially
similar to, and shall include a benefit formula that is the same as the benefit
formula in effect under, the AbbVie PR Pension Plan as of the Distribution Date.
As soon as practicable after the Distribution Date and upon receipt by AbbVie PR
of (i) a copy of the Abbott PR Retirement Plan - New; (ii) copies of certified
resolutions of the Abbott PR board of directors (or its authorized committee or
other delegate) evidencing adoption of the Abbott PR Retirement Plan - New and
any related trust(s) and the assumption by the Abbott PR Retirement Plan - New
of the EMA Liabilities described in Section 7.01(c); and (iii) either (A) a
favorable determination letter issued by the Secretary of Treasury of Puerto
Rico with respect to the Abbott PR Retirement Plan - New and any related trust,
or (B) an opinion of counsel, which counsel and opinion are reasonably
satisfactory to AbbVie PR, with respect to the qualified status of the Abbott PR
Retirement Plan - New and the tax-exempt status of its related trust under
Section 1081.01 (a) of the PR Code, AbbVie PR shall direct the trustee of the
AbbVie PR Pension Plan trust to transfer from the trust(s) which forms a part of
the AbbVie PR Pension Plan to the trust(s) which forms a part of the Abbott PR
Retirement Plan - New the amounts described in Section 7.01(c)(i).

 

(c)                                  Transfer of Assets.

 

(i)                                     As of the Distribution Date, Abbott PR
shall cause the Abbott PR Retirement Plan - New to accept Assets and assume all
EMA Liabilities under the AbbVie PR Pension Plan for Abbott Retained Employees
and Abbott LTD Participants (including Assets and EMA Liabilities in respect of
beneficiaries and/or alternate payees), and the AbbVie PR Pension Plan shall
transfer all such Assets and be relieved of such EMA Liabilities.  The amount of
Assets to be transferred from the AbbVie PR Pension Plan to the Abbott PR
Retirement Plan - New in such transfer shall be determined as of the
Distribution Date in accordance with, and shall comply with, ERISA Section 208
and, to the extent deemed applicable by Abbott PR and AbbVie PR, ERISA
Section 4044.  Assumptions used to determine the value (or amount) of the Assets
to be transferred shall be the safe harbor assumptions specified for valuing
benefits in trusteed plans under Department of Labor Regulations
Section 4044.51-57 and, to the extent not so specified, shall be based on the
assumptions used in the annual valuation report most recently prepared prior to
the transfer by the actuary for the AbbVie PR Pension Plan.  The transfer amount
described above shall be credited or debited, as applicable, with a pro rata
share of the actual investment earnings or losses allocable to the transfer
amount for the period between the Distribution Date and an assessment date set
by AbbVie PR that is as close as practicable, taking into account the timing and
reporting of valuation of assets in the AbbVie PR Pension Plan trust to the date
upon which Assets equal in value to the transfer amount are actually transferred
from the AbbVie PR Pension Plan to the Abbott PR Retirement Plan - New. During
the time prior to such transfer, benefits for Abbott Retained Employees who
terminate employment with the Abbott Group and for Abbott LTD Participants shall
be paid from the AbbVie PR Pension Plan.  The ultimate transfer amount shall be
reduced by the amount of these benefits and credited or debited

 

45

--------------------------------------------------------------------------------


 

by the actual investment earnings or losses from the payment date to the
assessment date set by AbbVie PR above.  In addition, during this period, Abbott
PR will be responsible for a pro rata share of trustee and administration fees
attributable to the AbbVie PR Pension Plan.  The entries in the AbbVie PR
Pension Plan funding standard account shall be divided among the AbbVie PR
Pension Plan and the Abbott PR Retirement Plan - New based on the guidance
provided in Revenue Ruling 81-212 and 86-47.

 

(ii)                                  Periodically, at such times as agreed upon
by Abbott PR and AbbVie PR after the initial transfer described in
Section 7.01(c)(i), (A) Abbott PR shall cause the Abbott PR Retirement Plan -
New to receive Assets and assume all EMA Liabilities under the AbbVie PR Pension
Plan for Employees who cease to be employed by AbbVie PR after the Distribution
Date and become employed by Abbott PR during the Transition Period (including
Assets and EMA Liabilities in respect of beneficiaries or alternate payees) and
the AbbVie PR Pension Plan shall transfer all such Assets and be relieved of
such EMA Liabilities, and (B) AbbVie PR shall cause the AbbVie PR Pension Plan
to receive Assets and assume all EMA Liabilities under the Abbott PR Retirement
Plan - New for Employees who cease to be employed by Abbott PR after the
Distribution Date and become employed by AbbVie PR during the Transition Period
(including Assets and EMA Liabilities in respect of beneficiaries or alternate
payees) and the Abbott PR Retirement Plan - New shall transfer all such Assets
and be relieved of such EMA Liabilities.  The amount of such Assets to be
transferred shall be determined as provided in Section 7.01(c)(i) and shall be
subject to the applicable provisions of Section 7.01(c)(i).

 

(d)                                 Abbott PR Retirement Plan - New Provisions. 
The Abbott PR Retirement Plan - New shall provide that:

 

(i)                                     Abbott Retained Employees and Abbott LTD
Participants shall (A) be eligible to participate in the Abbott PR Retirement
Plan - New as of the Distribution Date to the extent they were eligible to
participate in the AbbVie PR Pension Plan immediately prior to the Distribution
Date, and (B) receive credit for vesting, eligibility and benefit service for
all service credited for those purposes under the AbbVie PR Pension Plan as of
the Distribution Date as if that service had been rendered to Abbott PR;

 

(ii)                                  the compensation paid by the Abbott Group
to an Abbott Retained Employee or to an Abbott LTD Participant that is
recognized under the AbbVie PR Pension Plan as of the Distribution Date shall be
credited and recognized for all applicable purposes under the Abbott PR
Retirement Plan - New;

 

(iii)                               the accrued benefit of each Abbott Retained
Employee and each Abbott LTD Participant under the AbbVie PR Pension Plan as of
the Distribution Date shall be payable under the Abbott PR Retirement Plan - New
at the time and in a form that would have been permitted under the AbbVie PR
Pension Plan as in effect as of the Distribution Date, with employment by the
Abbott Group prior to the Distribution Date credited under the Abbott PR
Retirement Plan - New for purposes of determining eligibility for optional forms
of benefit, early retirement benefits, or other benefit forms; and

 

46

--------------------------------------------------------------------------------


 

(iv)                              the Abbott PR Retirement Plan - New shall
assume and honor the terms of all QDROs in effect under the AbbVie PR Pension
Plan as of the Distribution Date with respect to Abbott Retained Employees and
Abbott LTD Participants.

 

(e)                                  Determination Letter Request.  Abbott PR
shall submit an application to the Puerto Rico Secretary of Treasury as soon as
practicable after the Distribution Date (but no later than the last day of the
required amendment period as provided in applicable PR Code provisions) for a
determination letter regarding the qualification of the Abbott PR Retirement
Plan- New and the tax status of its related trust as of the Distribution Date
and shall make any amendments reasonably requested by the Puerto Rico Secretary
of Treasury to receive a favorable determination letter regarding the Abbott PR
Retirement Plan - New.

 

(f)                                   AbbVie PR Pension Plan after Distribution
Date.  From and after the Distribution Date, (i) the AbbVie PR Pension Plan
shall continue to be responsible for EMA Liabilities in respect of AbbVie
Employees and Former Employees (other than Abbott LTD Participants), and (ii) no
Employees of the Abbott Group, including Abbott Retained Employees and Abbott
LTD Participants, shall accrue any benefits under the AbbVie PR Pension Plan. 
Without limiting the generality of the foregoing, Abbott Retained Employees and
Abbott LTD Participants shall cease to be active participants in the AbbVie PR
Pension Plan effective as of the Distribution Date.

 

(g)                                  Plan Fiduciaries.  For all periods after
the Distribution Date, the Parties agree that the applicable fiduciaries of each
of the AbbVie PR Pension Plan and the Abbott PR Retirement Plan - New,
respectively, shall have the authority with respect to the AbbVie PR Pension
Plan and the Abbott PR Retirement Plan - New, respectively, to determine the
plan investments and such other matters as are within the scope of their duties
under ERISA Section 404.

 

(h)                                 No Loss of Unvested Benefits; No
Distributions.  The transfer of any Abbott Retained Employee’s employment to
Abbott PR will not result in loss of that Employee’s unvested benefits under the
AbbVie PR Pension Plan or the Abbott PR Retirement Plan - New and no Abbott
Retained Employee shall be entitled to a distribution of his or her benefit
under the AbbVie PR Pension Plan as a result of such transfer of employment.

 

Section 7.02.  Puerto Rico Stock Retirement/Savings Plans.

 

(a)                                 Retention of Plan Sponsorship by AbbVie PR. 
Effective as of the Distribution Date, AbbVie PR shall continue sponsorship of
the AbbVie PR Savings Plan.  The plan and the related trust agreement shall be
amended, effective as of or before the Distribution Date, to reflect the name
change, and to make other changes to effectuate such sponsorship continuation.

 

(b)                                 Establishment of the Abbott PR SRP - New. 
Effective as of or before the Distribution Date, Abbott PR shall establish the
Abbott PR SRP - New.  As of the Distribution Date, the terms of the Abbott PR
SRP - New shall be substantially similar to the terms of the AbbVie PR Savings
Plan as of the Distribution Date.  On or prior to the Distribution Date, Abbott
PR shall provide AbbVie PR with (i) a copy of the Abbott PR SRP - New; (ii) a
copy of certified resolutions of the Abbott PR Board of Directors (or its
authorized committee or other

 

47

--------------------------------------------------------------------------------

 

delegate) evidencing adoption of the Abbott PR SRP - New and the related
trust(s) and the assumption by the Abbott PR SRP - New of the EMA Liabilities
described in Section 7.02(c) hereof; and (iii) either (A) a favorable
determination letter issued by the Puerto Rico Secretary of Treasury with
respect to the Abbott PR SRP - New and its related trust or (B) an opinion of
counsel, which counsel and opinion are reasonably satisfactory to AbbVie PR,
with respect to the qualified status of the Abbott PR SRP - New and the
tax-exempt status of its related trust under PR Code Section 1081.01(a).

 

(c)                                  Transfer of Account Balances.  As soon as
practicable after the Distribution Date, AbbVie PR shall cause the trustee of
the AbbVie PR Savings Plan to transfer from the trust(s) which forms a part of
the AbbVie PR Savings Plan to the trust(s) which forms a part of the Abbott PR
SRP - New amounts equal to the account balances of the Abbott Retained Employees
and Abbott LTD Participants (including account balances in respect of
beneficiaries and alternate payees established in relation to such individuals)
under the AbbVie PR Savings Plan, determined as of the date of the transfer. 
Such transfers shall be made in cash, Abbott Common Shares, shares of AbbVie
Common Stock, promissory notes evidencing outstanding loans and other Assets or
any combination thereof in cash or in kind, as instructed by the applicable
AbbVie PR Savings Plan fiduciary.  Abbott PR shall cause the transferred amounts
to be allocated among the Abbott Retained Employees’ and Abbott LTD
Participants’ (and beneficiaries’ and/or alternate payees’, as applicable)
Abbott PR SRP - New accounts and to such investment funds in the same manner in
which those amounts were allocated under the AbbVie PR Savings Plan.  Any Asset
and EMA Liability transfers pursuant to this Section 7.02 shall comply in all
respects with ERISA Sections 208 and 204(g).

 

(d)                                 Abbott PR SRP - New Plan Provisions. The
Abbott PR SRP- New shall provide that:

 

(i)                                     Abbott Retained Employees and Abbott LTD
Participants shall (A) be eligible to participate in the Abbott PR SRP-New as of
the Distribution Date to the extent they were eligible to participate in the
AbbVie PR Savings Plan immediately prior to the Distribution Date, and
(B) receive credit for vesting purposes for all service credited for that
purpose under the AbbVie PR Savings Plan as of the Distribution Date as if that
service had been rendered to Abbott PR; and

 

(ii)                                  the account balance of each Abbott
Retained Employee and Abbott LTD Participant under the AbbVie PR Savings Plan as
of the date of the transfer of Assets from the AbbVie PR Savings Plan (including
any outstanding promissory notes) shall be credited to such individual’s account
balance under the Abbott PR SRP - New.

 

(e)                                  Determination Letter Request.  Abbott PR
shall submit an application to the Puerto Rico Secretary of Treasury as soon as
practicable following the Distribution Date (but no later than the last day of
the remedial amendment period as defined in applicable PR Code provisions) for a
determination regarding the qualification of the Abbott PR SRP - New and the
tax-exempt status of its related trust as of the Distribution Date and shall
make any amendments reasonably requested by the Puerto Rico Secretary of
Treasury to receive a favorable determination letter regarding the Abbott PR SRP
- New.

 

48

--------------------------------------------------------------------------------


 

(f)                                   AbbVie PR Savings Plan after Distribution
Date.  From and after the Distribution Date, (i) the AbbVie PR Savings Plan
shall continue to be responsible for EMA Liabilities in respect of AbbVie
Employees and Former Employees (other than Abbott LTD Participants), and (ii) no
Employees of the Abbott Group shall accrue any benefits under the AbbVie PR
Savings Plan.  Without limiting the generality of the foregoing, Abbott Retained
Employees and Abbott LTD Participants shall cease to be active participants in
the AbbVie PR Savings Plan effective as of the Distribution Date.

 

(g)                                  Fiduciaries. For all periods after the
Distribution Date, the Parties agree that the applicable fiduciaries of each of
the Abbott PR SRP- New and the AbbVie PR Savings Plan, respectively, shall have
the authority with respect to the Abbott PR SRP - New and the AbbVie PR Savings
Plan, respectively, to determine the investment alternatives, the terms and
conditions with respect to those investment alternatives and such other matters
as are within the scope of their duties under ERISA Section 404.

 

(h)                                 No Loss of Unvested Benefits; No
Distributions.  The transfer of any Abbott Retained Employee’s employment to
Abbott PR will not result in loss of that Abbott Retained Employee’s unvested
benefits under the AbbVie PR Savings Plan or the Abbott PR SRP- New, and no
Abbott Retained Employee shall be entitled to a distribution of his or her
benefit under the AbbVie PR Savings Plan as a result of such transfer of
employment.

 

(i)                                     Subsequent Transfers.  If, after the
Distribution Date, a participant in the AbbVie PR Savings Plan becomes employed
by the Abbott Group, or a participant in the Abbott PR SRP - New becomes
employed by the AbbVie Group, any additional allocations shall occur under the
AbbVie PR Savings Plan or the Abbott PR SRP - New, as applicable.  If such
participant’s employment by the AbbVie Group or the Abbott Group commences
during the Transition Period, the AbbVie PR Savings Plan or the Abbott PR SRP —
New, as applicable, shall transfer or permit the applicable participant to roll
over a distribution of such participant’s account (including any outstanding
loans) from the AbbVie PR Savings Plan or the Abbott PR SRP - New, as
applicable, all in accordance with the terms of the AbbVie PR Savings Plan and
the Abbott PR SRP — New and/or the plan administrative procedures, as
applicable.

 

Section 7.03.  Puerto Rico Supplemental Retirement Plans.

 

(a)                                 Retention of Plan Sponsorship by AbbVie PR. 
Effective as of the Distribution Date, AbbVie PR shall continue sponsorship of
the AbbVie PR SERP.  The plan shall be amended, effective as of or before the
Distribution Date, to reflect the name change, and to make other changes to
effectuate such sponsorship continuation.

 

(b)                                 Establishment of the Abbott PR SERP - New. 
Effective as of or before the Distribution Date, Abbott PR shall establish the
Abbott PR SERP — New with terms substantially similar to those of the AbbVie PR
SERP.

 

(c)                                  Assumption of SERP Liabilities and Transfer
from AbbVie PR SERP. As of the Distribution Date, Abbott PR shall, and shall
cause the Abbott PR SERP - New to, assume all EMA Liabilities for all
obligations under the AbbVie PR SERP for the benefits of Abbott Retained
Employees and Abbott LTD Participants and their beneficiaries and/or alternate
payees determined as of the Distribution Date, and AbbVie PR and the AbbVie PR
SERP shall be

 

49

--------------------------------------------------------------------------------


 

relieved of all EMA Liabilities for those benefits.  AbbVie PR shall retain the
EMA Liabilities for all obligations under the AbbVie PR SERP for the benefits
for AbbVie Employees and Former Employees (other than Abbott LTD Participants).

 

(d)                                 Abbott PR SERP - New Provisions.  As of the
Distribution Date, the Abbott PR SERP - New shall provide that:

 

(i)                                     Abbott Retained Employees and Abbott LTD
Participants shall (A) be eligible to participate in the Abbott PR SERP - New to
the extent they were eligible to participate in the AbbVie PR SERP immediately
prior to the Distribution Date, and (B) receive credit for vesting, eligibility
and benefit service for all service credited for those purposes under the AbbVie
PR SERP as of the Distribution Date (provided that in the event that any such
Abbott Retained Employee or Abbott LTD Participant receives a distribution from
the AbbVie PR SERP, the value of such distribution shall be offset against
future benefits under the Abbott PR SERP - New to the extent necessary to avoid
a duplication of benefits, the terms of such offset to be set forth in the
Abbott PR SERP);

 

(ii)                                  the compensation paid to an Abbott
Retained Employee or to an Abbott LTD Participant that was recognized under the
AbbVie PR SERP as of the Distribution Date shall be credited and recognized for
all applicable purposes under the Abbott PR SERP - New;

 

(iii)                               the accrued benefit of each Abbott Retained
Employee and each Abbott LTD Participant under the AbbVie PR SERP as of the
Distribution Date shall be payable under the Abbott PR SERP - New at the time
and in a form that would have been permitted under the AbbVie PR SERP as in
effect as of such Distribution Date, with employment by the Abbott Group prior
to the Distribution Date credited under the Abbott PR SERP - New for purposes of
determining eligibility for optional forms of benefit, early retirement
benefits, or other benefit forms; and

 

(iv)                              the Abbott PR SERP - New shall assume and
honor the terms of all arrangements relating to beneficiaries and alternate
payees in effect and honored under the AbbVie PR SERP as of the Distribution
Date with respect to such Abbott Retained Employees and Abbott LTD Participants.

 

(e)                                  AbbVie PR SERP after Distribution Date.
From and after the Distribution Date, no Employees of the Abbott Group shall
participate in or accrue any benefits under the AbbVie PR SERP. Without limiting
the generality of the foregoing, each Abbott Retained Employee and Abbott LTD
Participant shall cease to participate in the AbbVie PR SERP effective as of the
Distribution Date.  The AbbVie PR SERP shall continue to be responsible for EMA
Liabilities in respect of AbbVie Employees and Former Employees (other than
Abbott LTD Participants) and their beneficiaries and/or alternate payees.

 

Section 7.04.  Puerto Rico Health and Welfare Plans.

 

(a)                                 Retention of Plan Sponsorship by AbbVie PR. 
Effective as of the Distribution Date, AbbVie PR shall continue sponsorship of
the AbbVie PR Health and Welfare

 

50

--------------------------------------------------------------------------------


 

Plans.  The plans shall be amended, effective as of or before the Distribution
Date, to reflect the name change, and to make other changes to effectuate such
sponsorship continuation.

 

(b)                                 Establishment of Abbott PR Health and
Welfare Plans - New.  Effective as of or before the Distribution Date, Abbott PR
shall establish the Abbott PR Health and Welfare Plans - New, with terms
substantially similar to those of the corresponding AbbVie PR Health and Welfare
Plans as of the Distribution Date unless otherwise provided in this
Section 7.04.

 

(c)                                  Waiver of Conditions; Benefit Maximums.
Abbott PR shall, to the extent commercially reasonable, cause the Abbott PR
Health and Welfare Plans - New to:

 

(i)                                     with respect to initial enrollment
following the Distribution Date, waive

 

(A)                               all limitations as to preexisting conditions,
exclusions, and service conditions with respect to participation and coverage
requirements applicable to any Abbott Retained Employee or Abbott LTD
Participant, other than limitations that were in effect with respect to the
Abbott Retained Employee or Abbott LTD Participant under the corresponding
AbbVie PR Health and Welfare Plan as of immediately prior to the Distribution
Date, and

 

(B)                               any waiting period limitation or evidence of
insurability requirement applicable to an Abbott Retained Employee or Abbott LTD
Participant other than limitations or requirements that were in effect with
respect to such Abbott Retained Employee or Abbott LTD Participant under the
corresponding AbbVie PR Health and Welfare Plan as of immediately prior to the
Distribution Date; and

 

(ii)                                  take into account

 

(A)                               with respect to aggregate annual, lifetime, or
similar maximum benefits available under the Abbott PR Health and Welfare Plan -
New, an Abbott Retained Employee’s or Abbott LTD Participant’s prior claim
experience under the corresponding AbbVie PR Health and Welfare Plan and any
Benefit Plan that provides leave benefits; and

 

(B)                               any eligible expenses incurred by an Abbott
Retained Employee or Abbott LTD Participant and his or her covered dependents
during the portion of the plan year of the corresponding AbbVie PR Health and
Welfare Plan ending on the Distribution Date to be taken into account under such
Abbott PR Health and Welfare Plan - New for purposes of satisfying all
deductible, coinsurance, and maximum out-of-pocket requirements applicable to
such Abbott Retained Employee or Abbott LTD Participant and his or her covered
dependents for the applicable plan year as if such amounts had been paid in
accordance with such Abbott PR Health and Welfare Plan - New.

 

(d)                                 Spousal Transition Issues. The Abbott Group
and AbbVie Group will cooperate to develop uniform guidelines intended to ensure
that, to the extent commercially

 

51

--------------------------------------------------------------------------------


 

practicable, from the Distribution Date through December 31, 2013, Employees who
are married to each other or who are domestic partners as of the Distribution
Date do not incur additional aggregate cost, or derive additional aggregate
benefit, under the PR Health and Welfare Plans of the Parties solely because one
such Employee is an Abbott Retained Employee and the other is an AbbVie
Employee.

 

(e)                                  Allocation of Health and Welfare Assets and
Liabilities.

 

(i)                                     General Principles.  Except as otherwise
specifically provided in this Agreement, AbbVie PR shall retain all EMA
Liabilities relating to Incurred Claims under the AbbVie PR Health and Welfare
Plans, and shall also retain Assets (including, without limitation, Medicare
reimbursements, pharmaceutical rebates, and similar items) associated with such
Incurred Claims. Abbott PR shall be responsible for all EMA Liabilities relating
to Incurred Claims of any Abbott Retained Employee or Abbott LTD Participant
under any Abbott PR Health and Welfare Plan - New, and shall also retain Assets
(including, without limitation, Medicare reimbursements, pharmaceutical rebates,
and similar items) associated with such Incurred Claims.

 

(ii)                                  Disability Benefits, Disability Health
Care and Disability Life Insurance.  Notwithstanding any other provision hereof,
Abbott PR shall be responsible for Incurred Claims (including ongoing benefit
payments) of Abbott Retained Employees and Abbott LTD Participants for
short-term and long-term disability, disability healthcare and disability life
insurance benefits, regardless of when the applicable Incurred Claim was
incurred.

 

(iii)                               Retiree Health Care Plan and Retiree Life
Insurance Plan.  Notwithstanding any other provision hereof, AbbVie PR shall
retain the EMA Liabilities and responsibility for all obligations under the
AbbVie Puerto Rico Retiree Health Care Plan (formerly known as The Abbott
Laboratories Puerto Rico Retiree Health Care Plan) and the AbbVie Retiree Life
Insurance Plan (formerly known as the Abbott Laboratories Retiree Life Insurance
Plan) for benefits due to AbbVie Employees and Former Employees (other than
Abbott LTD Participants) (and shall also retain Assets, including, without
limitation, Medicare reimbursements, pharmaceutical rebates, and similar items,
associated with such benefits).

 

(f)                                   AbbVie PR Health and Welfare Plans after
Distribution Date.  Abbott Retained Employees and Abbott LTD Participants shall
cease to participate in the AbbVie PR Health and Welfare Plans effective as of
the Distribution Date.

 

Section 7.05.  COBRA and HIPAA.  AbbVie PR shall continue to be responsible for
compliance with the health care continuation requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the AbbVie PR Health and Welfare Plans with respect to (a) any
AbbVie Employees and any Former Employees (and their covered dependents) who
incur a qualifying event under COBRA on, prior to, or following the Distribution
Date, and (b) any other Abbott Employees (and their covered dependents), with
respect to qualifying events under COBRA incurred prior to or on the applicable
Transfer Date.  Abbott PR shall assume responsibility for compliance with the
health care continuation requirements of COBRA, the certificate of creditable
coverage requirements of

 

52

--------------------------------------------------------------------------------


 

HIPAA, and the corresponding provisions of the Abbott PR Health and Welfare
Plans - New with respect to any Abbott Retained Employees or Abbott LTD
Participants (and their covered dependents) who incur a qualifying event or loss
of coverage under the AbbVie PR Health and Welfare Plans and/or the Abbott PR
Health and Welfare Plans - New after the Distribution Date.  The Parties agree
that the consummation of the transactions contemplated by the Separation and
Distribution Agreement shall not constitute a COBRA qualifying event for any
purpose of COBRA.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01.  Transfer of Records.  Abbott shall transfer to AbbVie any and all
employment records (including, but not limited to, any Form I-9, Form W-2 or
other Internal Revenue Service forms) with respect to Transferred Employees and
other records reasonably required by AbbVie to enable AbbVie properly to carry
out its obligations under this Agreement. Such transfer of records generally
shall occur as soon as administratively practicable on or after the Distribution
Date. Each Party will permit the other Party reasonable access to Employee
records, to the extent reasonably necessary for such accessing Party to carry
out its obligations hereunder.

 

Section 8.02.  Cooperation.  Each Party shall upon reasonable request provide
the other Party and the other Party’s respective Affiliates, agents, and vendors
all information reasonably necessary to the other Party’s performance of its
obligations hereunder. The Parties agree to use commercially reasonable efforts
and to cooperate with each other to carry out their obligations hereunder and to
effectuate the terms of this Agreement.

 

Section 8.03.  Employee Agreements.  As of the Distribution Date, Abbott and the
applicable member of the Abbott Group hereby assign to AbbVie or another member
of the AbbVie Group: (a) to the extent an AbbVie Employee did not otherwise sign
an Employee Agreement to effectuate his or her transfer to and hiring by AbbVie,
each Employee Agreement entered into between a member of the Abbott Group and
any AbbVie Employee; and (b) all rights or obligations under any Employee
Agreement relating to the AbbVie Business; provided, however, that Abbott and
the Abbott Group shall retain all rights or obligations under each Employee
Agreement or applicable Law to the extent that such rights or obligations are
unrelated to the AbbVie Business.  After the Distribution Date, (i) the AbbVie
Group shall keep secret and retain in strictest confidence, and shall not use
for the benefit of itself or others, any Abbott Group confidential or
proprietary information that is unrelated to the AbbVie Business, and the AbbVie
Group shall ensure that its Employees are bound by a secrecy obligation in
accordance with this provision, and (ii) the Abbott Group shall keep secret and
retain in strictest confidence, and shall not use for the benefit of itself or
others, any AbbVie Group confidential or proprietary information that is
unrelated to the Abbott Business, and the Abbott Group shall ensure that its
Employees are bound by a secrecy obligation in accordance with this provision. 
Upon written request by Abbott or the Abbott Group, AbbVie or the AbbVie Group
shall make available to Abbott or the Abbott Group the original copy of any
Employee Agreement that was assigned to AbbVie or the AbbVie Group under this
Agreement.

 

53

--------------------------------------------------------------------------------


 

Section 8.04.  Repayment Assets. Effective as of the applicable Transfer Date,
the Abbott Group shall be entitled to all Employee Recoupment Assets in respect
of Abbott Retained Employees and Abbott Former Employees, and the AbbVie Group
shall be entitled to all Employee Recoupment Assets in respect of AbbVie
Employees and AbbVie Former Employees.  Without limiting the generality of the
foregoing, the Abbott Group hereby assigns to the AbbVie Group, effective as of
the applicable Transfer Date, all rights and obligations relating to any
Employee Recoupment Assets of the Abbott Group in respect of any AbbVie Employee
or AbbVie Former Employee.

 

Section 8.05.  Compliance. The agreements and covenants of the Parties hereunder
shall at all times be subject to the requirements and limitations of applicable
Law (including, for purposes of Article IV, local rules and customs relating to
the treatment of pension plans) and collective bargaining agreements.  Where an
agreement or covenant of a Party hereunder cannot be effected in compliance with
applicable Law or an applicable collective bargaining agreement, the Parties
agree to negotiate in good faith to modify such agreement or covenant to the
least extent possible in keeping with the original agreement or covenant in
order to comply with applicable Law or such applicable collective bargaining
agreement.  Each provision of this Agreement is subject to and qualified by this
Section 8.05, whether or not such provision expressly states that it is subject
to or limited by applicable Law or by applicable collective bargaining
agreements. Each reference to the Code, ERISA, or the Securities Act or any
other Law shall be deemed to include the rules, regulations, and guidance issued
thereunder.

 

Section 8.06.  Preservation of Rights. Unless expressly provided otherwise in
this Agreement, nothing herein shall be construed as a limitation on the right
of the Abbott Group or the AbbVie Group to (a) amend or terminate any Benefit
Plan or (b) terminate the employment of any Employee.

 

Section 8.07.  Matching Grant Plan and Employee Giving Campaign.

 

(a)                                 U.S. Matching Grant Plan.  The Abbott Fund
shall retain all EMA Liabilities under the Abbott Fund Matching Grant Plan with
respect to donations made prior to the Distribution Date.  The Abbott Fund is to
match or cause to be matched all eligible donations made prior to the
Distribution Date, in accordance with the terms of the Abbott Fund Matching
Grant Plan.  Each Party will make its own decision regarding future matching
grant plans.

 

(b)                                 U.S. Employee Giving Campaign.  Abbott and
the Abbott Fund, as applicable, shall retain all EMA Liabilities under the
Abbott Laboratories Employee Giving Campaign with respect to donations and
pledges made prior to the Distribution Date.  During 2013, Abbott will collect
and distribute funds pledged in 2012 by AbbVie Employees.  Each Party will make
its own decision regarding future employee giving campaigns.

 

Section 8.08.  Clara Abbott Foundation. No reference to benefits or any Benefit
Plan contained in this Agreement shall include or affect the benefits and
services provided by the Clara Abbott Foundation.

 

Section 8.09.  Not a Change in Control.  The Parties acknowledge and agree that
the transactions contemplated by the Separation and Distribution Agreement and
this Agreement do not constitute a “change in control” or a “change of control”
for purposes of any Benefit Plan.

 

54

--------------------------------------------------------------------------------


 

Section 8.10.  Reverse Jurisdictions.  Notwithstanding anything in this
Agreement to the contrary, with the exception of Article I, Section 2.01 and
Article VII, the parties acknowledge and agree that for each of the entities or
countries listed in Schedule 8.10, where the context so requires in accordance
with the applicable local Conveyance and Assumption Instruments, each reference
to “AbbVie” in this Agreement shall be construed as a reference to “Abbott,” and
each reference to “Abbott” in this Agreement shall be construed as a reference
to “AbbVie.”

 

Section 8.11.  Notices.  All notices under this Agreement shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by overnight courier service, by facsimile
with receipt confirmed (followed by delivery of an original via overnight
courier service) or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a Notice):

 

If to Abbott:

 

Abbott Laboratories
100 Abbott Park Road
Building AP6D, Dept. 396
Abbott Park, Illinois 60064

Attn:  Senior Vice President, Human Resources
Facsimile:  (847) 937-3966

 

If to AbbVie:

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn:  Senior Vice President, Human Resources
Facsimile:  (847) 935-3297

 

Either Party may, by Notice to the other Party, change the address or facsimile
number to which such Notices are to be given.

 

Section 8.12.  Limitation on Enforcement.  This Agreement is an agreement solely
between the Parties. Nothing in this Agreement, whether express or implied,
shall be construed to: (a) confer upon any current or former Employee of the
Abbott Group or the AbbVie Group, or any other person any rights or remedies,
including, but not limited to any right to (i) employment or recall; (ii)
continued employment or continued service for any specified period; or
(iii) claim any particular compensation, benefit or aggregation of benefits, of
any kind or nature; or (b) create, modify, or amend any Benefit Plan.

 

Section 8.13.  Disputes.  The Parties agree to use commercially reasonable
efforts to resolve in an amicable manner any and all controversies, disputes and
claims between them arising out of or related in any way to this Agreement.  The
Parties agree that any controversy, dispute or claim (whether arising in
contract, tort or otherwise) arising out of or related in any way to this
Agreement that cannot be amicably resolved informally will be resolved pursuant
to the dispute resolution procedures set forth in Article VII of the Separation
and Distribution Agreement.

 

55

--------------------------------------------------------------------------------


 

Section 8.14.  Schedules. As of the Distribution Date, the Parties shall update
Schedules 2.03(a), 4.01(a), 4.02(a), and 8.10 to this Agreement, as necessary.

 

Section 8.15.  Interpretation.  Words in the singular shall be deemed to include
the plural and vice versa and words of one gender shall be deemed to include the
other genders as the context requires.  The terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules
and Exhibits hereto and thereto) and not to any particular provision of this
Agreement.  Article, Section, Exhibit and Schedule references are to the
Articles, Sections, Exhibits, and Schedules to this Agreement unless otherwise
specified.  Unless otherwise stated, all references to any agreement shall be
deemed to include the exhibits, schedules and annexes to such agreement.  The
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified.  The word “or” shall not be exclusive.  Unless
otherwise specified in a particular case, the word “days” refers to calendar
days.  References herein to this Agreement shall be deemed to refer to this
Agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified.  References to
the performance, discharge or fulfillment of any EMA Liability in accordance
with its terms shall have meaning only to the extent such EMA Liability has
terms.  If the EMA Liability does not have terms, the reference shall mean
performance, discharge or fulfillment of such EMA Liability.

 

Section 8.16.  Counterparts; Entire Agreement, Conflicts; Corporate Power;
Facsimile Signatures.

 

(a)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement.

 

(b)                                 Entire Agreement, Conflicts.

 

(i)                                     This Agreement, the employee benefits
cost-sharing agreement entered into by and between the Parties to implement
certain provisions of this Agreement (the “Employee Benefits Cost-Sharing
Agreement”), the Separation and Distribution Agreement and the Ancillary
Agreements (including the Conveyance and Assumption Instruments), and the
exhibits, schedules and annexes hereto and thereto, contain the entire agreement
between the Parties with respect to the subject matter hereof, supersede all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter and there are
no agreements or understandings between the Parties other than those set forth
or referred to herein or therein.

 

(ii)                                  It is the intention of the Parties that
the Employee Benefits Cost-Sharing Agreement shall be consistent with the terms
of this Agreement.  In the event of any conflict between the Employee Benefits
Cost-Sharing Agreement and this Agreement, the provisions of this Agreement
shall control.  The Parties agree that the Employee Benefits Cost-Sharing
Agreement is not intended and shall not be construed in any way to enhance,
modify or decrease any of the rights or obligations of Abbott, any Abbott
Subsidiary, AbbVie or any AbbVie Subsidiary from those contained in this

 

56

--------------------------------------------------------------------------------


 

Agreement.  In the event of any conflict between the terms of a Conveyance and
Assumption Instrument and the terms of this Agreement with respect to EMA
Liabilities, this Agreement shall control.

 

(c)                                  Corporate Power.  Abbott represents on
behalf of itself and, to the extent applicable, each Abbott Subsidiary, and
AbbVie represents on behalf of itself and, to the extent applicable, each AbbVie
Subsidiary, as follows:

 

(i)                                     each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby and thereby; and

 

(ii)                                  this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms thereof.

 

(d)                                 Signatures and Delivery.  Each Party
acknowledges that it and the other Party may execute this Agreement by manual,
stamp or mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement. 
Each Party expressly adopts and confirms a stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it shall not assert
that any such signature or delivery is not adequate to bind such Party to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of the other Party at any time, it shall as
promptly as reasonably practicable cause each such Agreement to be manually
executed (any such execution to be as of the date of the initial date thereof)
and delivered in person, by mail or by courier.

 

Section 8.17.  Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of Delaware,
irrespective of the choice of Laws and principles of the State of Delaware, as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

Section 8.18.  Assignability.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party hereto.  Notwithstanding the foregoing, no such consent shall
be required for the assignment of a Party’s rights and obligations under this
Agreement in whole in connection with a Change of Control of a Party so long as
the resulting, surviving or transferee Person assumes all the obligations of the
relevant Party thereto by operation of Law or pursuant to an agreement in form
and substance reasonably satisfactory to the other Party.  Nothing herein is
intended to, or shall be construed to, prohibit either Party or any of its
Subsidiaries from being party to or undertaking a Change of Control.

 

57

--------------------------------------------------------------------------------

 

Section 8.19.  Third Party Beneficiaries.  The provisions of this Agreement are
solely for the benefit of the Parties and their respective Subsidiaries, after
giving effect to the Distribution, and their permitted successors and assigns,
and are not intended to confer upon any Person except the Parties and their
respective Subsidiaries, after giving effect to the Distribution, and their
permitted successors and assigns, any rights or remedies hereunder.  There are
no other third-party beneficiaries of this Agreement and this Agreement shall
not provide any other Third Party with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

Section 8.20.  Severability.  In the event that any one or more of the terms or
provisions of this Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement,
or the application of such term or provision to Persons or circumstances or in
jurisdictions other than those as to which it has been determined to be invalid,
illegal or unenforceable, and the Parties shall use their commercially
reasonable efforts to substitute one or more valid, legal and enforceable terms
or provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of the Parties.  Any term or provision of this Agreement
held invalid or unenforceable only in part, degree or within certain
jurisdictions shall remain in full force and effect to the extent not held
invalid or unenforceable to the extent consistent with the intent of the parties
as reflected by this Agreement.  To the extent permitted by applicable Law, each
party waives any term or provision of Law which renders any term or provision of
this Agreement to be invalid, illegal or unenforceable in any respect.

 

Section 8.21.  Force Majeure.  Neither Party shall be deemed in default of this
Agreement for failure to fulfill any obligation so long as and to the extent to
which any delay or failure in the fulfillment of such obligations is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure.  In the event of any such excused delay, the time for performance shall
be extended for a period equal to the time lost by reason of the delay.  A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event, (a) provide Notice to the other Party of
the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement as soon as reasonably practicable.

 

Section 8.22.  No Set Off.  Except as mutually agreed to in writing by the
Parties, neither Party nor any of its Subsidiaries shall have any right of set
off or other similar rights with respect to (a) any amounts received pursuant to
this Agreement; or (b) any other amounts claimed to be owed to the other Party
or any of its Subsidiaries arising out of this Agreement.

 

Section 8.23.  Headings.  The Article, Section and Paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

 

Section 8.24.  Survival of Covenants.  Except as expressly set forth in this
Agreement, the covenants and other agreements contained in this Agreement, and
liability for the breach of any obligations contained herein, shall survive the
Effective Time and shall remain in full force and effect thereafter.

 

58

--------------------------------------------------------------------------------


 

Section 8.25.  Waivers of Default.  Waiver by either Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party.

 

Section 8.26.  Amendments.  No provisions of this Agreement shall be deemed
amended, supplemented or modified unless such amendment, supplement or
modification is in writing and signed by an authorized representative of both
Parties or their relevant Subsidiaries, as the case may be.  No provisions of
this Agreement shall be deemed waived unless such waiver is in writing and
signed by the authorized representative of the Party or relevant Subsidiary
against whom it is sought to be enforced.

 

Section 8.27.  Specific Performance.  Subject to the provisions of Section 8.13,
in the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Party or Parties who are
or are to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief (on an interim or permanent basis) of its
rights under this, in addition to any and all other rights and remedies at law
or in equity, and all such rights and remedies shall be cumulative.  The Parties
agree that the remedies at law for any breach or threatened breach, including
monetary damages, may be inadequate compensation for any loss and that any
defense in any Proceeding for specific performance that a remedy at Law would be
adequate is waived.

 

Section 8.28.  Mutual Drafting.  This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable.

 

* * * * *

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives.

 

 

ABBOTT LABORATORIES

 

ABBVIE INC. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Freyman

 

By:

/s/ Richard A. Gonzalez

 

Name:

Thomas C. Freyman

 

 

Name:

Richard A. Gonzalez

 

Title:

Executive Vice President, Finance

and Chief Financial Officer

 

 

Title:

Chairman of the Board

and Chief Executive Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULES TO EMPLOYEE MATTERS AGREEMENT

 

Schedule 2.03(a)

 

Establishment of AbbVie Benefit Plans — U.S.

 

1986 Abbott Laboratories Management Incentive Plan

1998 Abbott Laboratories Performance Incentive Plan

Abbott Laboratories 2009 Employee Stock Purchase Plan for Non-U.S. Employees

Abbott Laboratories 2009 Incentive Stock Program

Abbott Laboratories 401(k) Supplemental Plan

Abbott Laboratories Adoption Assistance Plan

Abbott Laboratories Annuity Retirement Plan

Abbott Laboratories Awards for Performance Excellence Plan

Abbott Laboratories Cash Profit Sharing Plan

Abbott Laboratories Change in Control Severance Pay Plan

Abbott Laboratories Child Care Center Plan

Abbott Laboratories Deferred Compensation Plan

Abbott Laboratories Employee Insurance Trust

Abbott Laboratories Extended Disability Plan

Abbott Laboratories Flexible Benefits Plan

Abbott Laboratories Health Care Plan

Abbott Laboratories Life Accident Plan

Abbott Laboratories Non-Employee Directors’ Fee Plan

Abbott Laboratories Retiree Health Care Plan

Abbott Laboratories Retiree Life Insurance Plan

Abbott Laboratories Stock Retirement Plan

Abbott Laboratories Supplemental Pension Plan

Abbott Laboratories Territorial Pension Plan

Abbott Laboratories Transitional Pay Plan

Abbott Laboratories Tuition Assistance Plan

Abbott Overseas Managers Pension Plan

 

1

--------------------------------------------------------------------------------


 

Schedule 4.01(a)

 

Non-U.S. Jurisdictions Where Pension Liabilities

for AbbVie Former Employees Transfer to AbbVie

 

Germany

Greece

Netherlands

Norway

Portugal

United Kingdom

 

Schedule 4.02(a)

 

Non-U.S. Jurisdictions with Shared Plan Model

 

Japan

Netherlands

South Africa

Switzerland

 

Schedule 8.10

 

Reverse Entities

 

In the following entities, any employees mapped to AbbVie will continue to be
employed by such entity following the Local Closing Transaction, and any
employees mapped to Abbott will be transferred to Abbott or an applicable Abbott
Subsidiary:

 

Germany — Abbott Products GmbH

 

Ireland — Fournier Laboratories Ireland

 

Ukraine — Abbott Products GmbH (Ukraine Branch)

 

Puerto Rico (Manufacturing Business) — AbbVie Ltd. (f/k/a Abbott Pharmaceuticals
(Puerto Rico) Ltd.)

 

2

--------------------------------------------------------------------------------
